 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT threaten you with reprisals because you join any union.WE WILL NOT violate any of the rights you have under the National LaborRelations Act to join a union of your own choice or not to engage in any unionactivities.WE WILL offer Joseph Olivera reinstatement to his former job, and offerGilbertJesus employment as a full-time driver, and will give themboth back-pay due them.All our employees are free to become or remain members of the union namedabove, or any other union,and they are also free to refrain from joining any unionunless in the future we should enter into a valid union-shop contract with a unionthat represents our employees.ALMEIDA Bus LINES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnoticemust remain posted for 60 days from the date hereof and must notbe altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 24 SchoolStreet,Boston,Massachusetts,Telephone No. Lafayette 3-8100, if they have anyquestion concerning this notice or compliance with its provisions.TidelandsMarine Service,Inc.andSeafarers'InternationalUnion of North America,Atlantic andGulf Districts, AFL-CIO.Cases Nos. 15-CA-922, 15-CA-951, and 15-CA-962.De-cember 06, 1962DECISION AND ORDEROn June 15, 1959, Trial Examiner A. Norman Somers issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action.He also found that the Respond-ent had not engaged in certain other unfair labor practices alleged inthe complaint and recommended that such allegations be dismissed.Thereafter, the General Counsel and the Respondent filed exceptionsto the Intermediate Report and supporting briefs.At the original hearing in this proceeding, the Trial Examiner,relying on the A & P case,' denied the Respondent's demands for theproduction of the pretrial statements made by certain of the GeneralCounsel's witnesses.Thereafter, while this proceeding was still pend-ing before the Trial Examiner, the Board issued its decision inRa-RichManufacturing Corporation,2overruling the Ad Pcase.The TrialExaminer thereupon reopened the hearing and directed the productionby the General Counsel of all the pretrial statements requested by theRespondent. The Trial Examiner, however, limited cross-examinationthereon to questions seeking an explanation of inconsistencies betweenthe testimony of each witness and his pretrial statement.i The Great Atlantsc and Pacific Tea Company,National Bakery Division,118 NLRB 12802121 NLRB 700140 NLRB No. 28. TIDELANDS MARINE SERVICE, INC.289On January 20, 1960, the Board issued an order reopening recordand remanding proceeding' in which it ordered (1) that a furtherhearing be held to permit the Respondent to cross-examine certainwitnesses in the light of the pretrial statements they had given to theGeneral Counsel, without the limitation previously imposed, and (2)that the entire testimony of any of these witnesses who did not appearfor such cross-examination be stricken.On June 25, 1962, Trial Ex-aminer Somers issued his Supplemental Intermediate Report andRecommended Order in which he reaffirmed his original findings. TheGeneral Counsel and the Respondent filed exceptions to the Supple-mental Intermediate Report, and the Respondent filed a supportingbrief.The Intermediate Report and the Supplemental IntermediateReport are attached hereto.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearings, and finds that the record contains no prejudicial error.The rulings are hereby affirmed.' The Board has considered the entirerecord in these cases, including both Intermediate Reports and thevarious exceptions and briefs, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner 5 with the ex-ceptions, modifications, and additions set forth below.1.In finding that the Respondent engaged in certain conduct, theTrial Examiner relied, to a large extent, on the testimony of Super-visor Jackson.The Respondent maintains that Jackson was shownto be wholly unreliable, and that the Board should, therefore, over-rule the Trial Examiner's findings as to Jackson's testimony.In his original Intermediate Report, the Trial Examiner, while ex-pressing some doubt as to Jackson's veracity, nevertheless creditedJackson's testimony because it was strongly corroborated. In hisSupplemental Intermediate Report, the Trial Examiner, after again3 126 NLRB 261.4The Respondent moved to dismiss these cases or remand them for further hearing onthe ground that the Trial Examiner failed to comply with the Board's order reopeningrecord and remanding proceeding by refusing to direct the production of a pretrial state-iuent which the witness Felker testified he gave to the ChargingParty.As thisstatementnever was in the possession of the General Counsel, as its production was not required bySection 102.118 of the Board'sRules and Regulations,Series 8, as amended, or by theprinciples enunciated inRa-Rich Manufacturing Corporation,supra,and as no other basishas been shown for its production,the Respondent'smotion is hereby deniedCf.HarveyAluminum (Incorporated)et at,139 NLRB 151Due to an apparent inadvertence, thepretrial statement which Felker gave to the General Counsel on August 21, 1956, andwhich was produced,was not formally admitted into evidenceIt is,therefore,herebyadmitted as Trial Examiner'sExhibit No 95The Respondent moved to dismiss the complaint,or remand these cases for a new hear-ing before a different Trial Examiner,on the ground that Trial Examiner Somers wasimproperly influenced by certain testimony which was stricken from the record, and wasmotivated largely by a desire to reaffirm his original findingsAs careful examination ofthe record does not reveal any support for these contentions,this motion is hereby denied 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscussing the credibility of Jackson at length, reaffirmed his findingthat Jackson should be credited, even though corroborative testimonyby Supervisor Reams and employees Raynor and Jacobus, given atthe original hearing, had been stricken from the record because oftheir failure to reappear for cross-examination.As the Trial Exam-iner commented in his Supplemental Intermediate Report, he hadobserved Jackson during three appearances on the witness stand and,based on Jackson's demeanor, as well as other considerations fully setforth in that report, he credited Jackson's testimony.Moreover, thepresent record, even after some corroborative testimony was stricken,contains probative evidence corroborative of Jackson, as the TrialExaminerfound.Under all the circumstances, therefore, we adoptthe credibility findings of the Trial Examiner.'2.We find, in agreement with the Trial Examiner, and in the con-text of thesecases as awhole, that shortly before and after the Boardelection the Respondent violated Section 8 (a) (1) by the followingconduct of Port Captain Cowan, who : (a) showed employee Murrya list of employees' names and asked him to pick out the union sup-porters, and, when Murry pleaded ignorance, pointed to Murry'sown name and asked, "How does thisname seemto hit you?" (b)asked employee Gautreau whether certain named employees hadsigned union cards, and whether Gautreau himself had signed one;(c) told employee Dunn that the Union would bring undesirable em-ployees into the ships, and asked Dunn to tell him who was for theUnion; (d) interrogated employee Kennedy and another applicantas to their union sentiments at the time he hired them; (e) stated toDunn, "There are 53 of you so-and-so fellows that are not good com-pany men, and I will get my revenge and you can go right now ifyou want to"; (f) solicited Dunn and Murry to "vote right," and"not to forget him," while they were waiting in line to vote in theBoard election; (g) instructed Jackson to find a pretext to dischargeemployees Dunn, Murphy, Stewart, and Wagner because of theirsupport of the Union, and instructed Supervisors Hatfield and Hemp-hill to find pretexts to discharge Wagner and Stewart for the samereasons.3.We agree with the Trial Examiner that the Respondent discrim-inatorily discharged James C. Gautreau, Charles G. Dunn, John P.Murphy, and Curtis Stewart in violation of Section 8(a) (3) and (1)of the Act .89 SeeStandardDry Wall Products, Inc ,91 NLRB544, enfd 188 F. 2d 362(CA. 3).'Reliance Clay Products Company,105NLRB 135, 148. As Cowan's instructions werecarried out,we find it unnecessary to considerthe applicability ofH. N. ThayerCompany,99 NLRB1122,1125, cited in the IntermediateReport, which involved unexecuted in-structions to commitunfair laborpractices.9We adoptpro formathe TrialExaminer's recommendationthat the complaint be dis-missed asto the allegeddiscriminatory dischargeof Virgil Schrage, in the absence of anexception theretoby the General Counsel. TIDELANDS MARINE SERVICE, INC.2914.The Trial Examiner found that eight members of the crew ofthe vesselST-4were laid off June 7 or 8, 1956, when that vessel wentinto drydock;that the Respondent discriminated against four of thecrewmembers by refusing to take them back after the layoff;but thatthere was no discrimination against the other four crewmembers be-cause they never communicated their availability for work to theRespondent after the layoff.The General Counsel excepts to theTrial Examiner's failure to find that the Respondent discriminatorilylaid off all eight crewmembers,and contends that the Respondent hadan obligation to reinstate them whether or not they made knowntheir availability for work after the layoff.We find merit in theseexceptions.As found by the Trial Examiner and fully set forth in the Inter-mediate Reports, all eight complainant crewmen of theST-4weremembers of the Union,and Cowan knew of the membership of most,if not all,of them.All were laid off June 7 or 8, when the vessel wassent to drydock for repairs.Although it was the Respondent's policyto place crews of laid-up vessels in other jobs,and Cowan informed thecomplainants at the time of their layoff that he would communicatewith them when he had openings,he nevertheless failed to call any ofthem, or offer any of thema job, even thoughseveral of them calledhim on various occasions and inquired about jobs.Moveover, theTrial Examiner found, and the record clearly shows,that more thanenough jobs were available,as the Respondent frequently during thisperiod advertised in a newspaper for new employees,and actuallyhired up to 52 new employees while theST-4was in drydock.In viewof the foregoing,and under all the circumstances of these cases, it isclear, and we find, that Cowan laid off these men pursuant to his threatto get rid of those who were in favor of the Union. Contrary to theTrial Examiner,therefore,we find that it would have been futile forthose who failed to do so to have made known to the Respondent theiravailabilityfor work. Accordingly,we find that all eight members ofthe ST-4-Kennedy,Gaspard, Felker,Murry,Jacobus,Moore, An-nino, and Iloltz-were discriminatorily laid off in violation of Sec-tion 8 (a) (3) and(1) of the Act, and we shall,therefore,require theRespondent to offer them reinstatement,'and to pay them backpay.105.Interest at the rate of 6 percent per annum shall be added to allbackpay awarded herein, to be computed in the manner set forth inIsisNumbing & HeatingCo., 138 NLRB 716.116We find that the record does not support the Respondent's contention that some ofthese employees are unsuitable for reinstatement."The amount of backpay due is left to the compliance stage of the proceeding. Inaccordance with the policy recently adopted by the Board,there shall be no tolling ofbackpay of any employees for the period between the issuance of the Intermediate Reportand the Order herein.A P.W. Products Co., Inc.,137 NLRB 2511For the reasons set forth in the dissent in that case,Member Leedom would not awardinterest on backpay and does not approve the award of interest here.681-492-63-vol. 140-20 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe Board adopts as its Order the cease-and-desist and affirmativeaction recommendations made by the Trial Examiner in his Supple-mental Intermediate Report with the modification of provisions 2(a)and 2(b) to read: 12(a)Make whole James C. Gantreau and Phillip R. Wagner inthe manner set forth in the section of the Supplemental Inter-mediate Report entitled "The Remedy," as modified by the Board'sDecision and Order.(b)Offer to the persons named below immediate and full rein-statement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges,or, if such positions are presently unavailable, place them on apreferential hiring list for the filling of future vacancies; andmake them whole for any loss of pay suffered as a result of thediscrimination against them in the manner set forth in the remedysection of the Supplemental Intermediate Report, as modified bythe Board's Decision and Order.The persons are : Charles G.Dunn, John P. Murphy, Curtis Stewart, Jerome Gaspard, FrankFelker, Percy Kennedy, John Murry, George I). Jacobus, David F.Moore, Peter Annino, and Chester Holtz."The notice attached to the Supplemental Intermediate Report is amended as follows:(1)The names of George D. Jacobus,David F Moore,Peter Annino,and Chester Holtzare added to those to be offered reinstatement and backpay.(2) In the last paragraphbefore the signature line, substitute a period for the comma after the word "wish" anddelete the remainder of the paragraph.(3)The following is inserted immediately belowthe signature line: "NOTE-We will notify any of the above-named employees presentlyserving in the Armed Forces of the United States of their right to full reinstatement uponapplication in accordance with the Selective Service Act after discharge from the ArmedForces"(4) "60 consecutive days from the date of posting" is substituted for "60 daysfrom the date it bears "INTERMEDIATE REPORTSTATEMENT OF THE CASEThis case, with all parties represented,was heard in New Orleans,Louisiana, be-tween April 15 and June 26, 1958, and after reopening, between November 18 and20, 1958.The complaint of the General Counsel alleged, and the answer of Re-spondent denied, that Respondent discriminatorily discharged certain named em-ployees, in violation of Section 8(a)(3), and engaged in other acts of interference,restraint,and coercion,in violation of Section 8(a) (1), of the National Labor Re-lations Act (61 Stat. 136).On September 3, 1958, after the Board's supervening decision inRa-Rich Manu-facturingCorporation,121NLRB 700, Trial Examiner A. Norman Somers re-opened the record for the purpose of affording Respondent an opportunity to in-spect pretrial statements of witnesses,which had been withheld from Respondentunder the hitherto controlling effect ofGreat Atlantic and Pacific Tea Company,National Bakery Division,118NLRB 1280, and to move for further cross-examination in the light of those statements.After making such inspection, Re-spondent moved to reopen the hearing for that purpose.This ushered in a seriesof steps culminating in the Trial Examiner'smemorandum and amended order re-opening hearing,dated October 10, 1958.Thereunder,the hearing was reopened forfurther cross-examination of 10 witnesses,in the light of their pretrial statements.At the reopened hearing in November, five of the witnesses named in the amendedorder of reopening appeared and were subjected to further cross-examination.The TIDELANDS MARINE SERVICE, INC.293problem relating to the other five, including also another witness who testified atthe original hearing but who had died in the meanwhile, is treated in section III Dof this report.'Oral argument was waived.The General Counsel and Respondent have filedbriefs,which have been duly considered.Also, the Trial Examiner issued a con-solidated order, correcting the stenographic transcript of hearing in certain respects.On the entire record and my observation of the witnesses, I hereby make thefollowing:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation with its principal office in Houston, Texas.During the times here material, it had, among others, an operation in Grand Isle,Louisiana, in which it rendered service in connection with drilling for oil in the tide-lands area of the Gulf of Mexico. It provided maintenance crews for vessels whichserved as tenders for the platforms or rigs on which the drilling was performed.These tenders (called ST's) were the living quarters for the drilling personnel onthe rig and of themaintenancecrew of the vessel.The overall ownership of thedrilling operations as such is in Humble Oil & Refining Company.At some rigs,Humble did its own drilling and on others it contracted out that operation to drillingcompanies.At one time, Respondent rendered its services under contract with theparticular drilling company at the rig.Later, Respondent's contract for the servicingof all rigs was exclusively with Humble.In April 1956, in a representation election, later described (Case No. 15-RC-1323,not published in NLRB volumes), the Board predicated jurisdiction on the fact thatRespondent's services to Humble exceeded $200,000 a year and that Humble is amultistate enterprise, with out-of-Statesalesin excess of $50,000 annually. It isaccordingly found thatat the timeshereinmaterial Respondent was engaged incommerce within the meaning of the Act and to an extent which satisfies the Board'sstandards for assertion of jurisdiction.SeeWhippany Motor Co.,115 NLRB 52;Siemons Mailing Service,122 NLRB 81.2II.THE LABOR ORGANIZATION INVOLVEDSeafarers'InternationalUnion ofNorth America, Atlantic& Gulf Districts,AFL-CIO, whichis the Charging Union here,and will sometimes be referred to asthe Union or the SIU,is a labor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. The organizational campaign and the conduct preceding the electionThe offending conduct is alleged to have occurred in the course of a representa-tion proceeding.An election was held the latter part of April 1956, and theresult being inconclusive,a new or runoff election was anticipated.3The bulk ofthe offenses charged, at least the gravest ones, including all but one of the alleged il-legal terminations,center around events occurring after the election,during theanticipation of the runoff.1.Occurrences during the campaign of NMU, preceding that of theCharging UnionAlthoughthe SIU, which is the Charging Union, wound up as the targetof Respondent'sopposition,an attitude which neither Respondent nor Port Cap-tainCowan disclaims,itwas not the first labor organization which tried to or-iAt the original hearing, shortly after the testimony began, Respondent moved for theinvocation of the "rule" This was granted over objection of the General CounselFromthen on, throughout the original and supplemental hearing, all witnesses were excludedfrom the hearing room, except when testifyingThe sole exception was L 0. Cowan,the port captain in charge of the Respondent's operations here involved.His executiverolewith Respondent warranted his being at the counsel table so that counsel mightconsult with him.2The special challenge to the Board's jurisdiction on the ground that the drilling wasperformed and Respondent's services rendered on the Outer Continental Shelf of the Gulfis overruled on the authority ofGeneral Marine Corporation,120 NLRB 1395.3It was ultimately called off pending resolution of the charges in this proceeding. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDganize the Respondent's employees at the Grand Isle operation.The ChargingUnion entered the picture in February 1956, about 6 months after National Mari-time Union began its efforts to organize these employees and about 5 months afterNMU filed the petition which culminated in the election here involved.NMU'scampaign never did make headway,and those identified as the spearhead of theNMU drive, such as complainants Jerome Gaspard and Curtis Stewart,switchedfrom it to SIU.The extent to which SIU eclipsed NMU in the election is re-flected by the vote in April.Of 136 eligible to vote, 126 cast ballots, and of these53 voted for SIU, 7 for NMU, 50 for neither, and 16 were challenged.Testimony was given implicating Port Captain Cowan in antiunion activity backin 1955, when NMU alone was in the picture. It was presumably intended as"background" to show Cowan's hostility to unionism in any form. If by hostilityismeant an outspoken conviction that the men's better lot lay in avoiding collectivebargaining,that evidence was superfluous,sinceCowan fully admitted that henever passed up the opportunity to neutralize union propaganda with propagandaof his own, oral and in leaflets.On the other hand, the General Counsel contendedthat Cowan showed a disposition to go beyond limits.Thus, in the fall of 1955,Cowan, it was testified, met Jerome Gaspard, who then spearheaded the NMU drive,at various taverns in Grand Isle,and, after lusty interchanges of opposing senti-ments, wound up threatening to get Gaspard's job and that of any other unionsupporters.This is interlarded with an alleged statement by Cowan as to whyGaspard did not leave if he was dissatisfied with conditions, and on seeing himwith NMU organizers, remarking, "I see you are still with that nigger-lovin' union."Also, E. A. (Eddie) Adams, a timekeeper and general assistant in Respondent'soffice at Grand Isle, on seeing Gaspard with an NMU organizer, said, accordingto Gaspard, "I see you are working against us now." These indeed do show thatRespondent had no love for unions,which it readily admits.The threats, deniedby Cowan, would seem to have been uttered during that superlative mood inducedby communion with Bacchus, which brooks no dissent on any score, be the subjectunions, baseball, horseracing, or women.Gaspard admitted the NMU campaignwas not making headway and the record is persuasive that Cowan was not thendriven to retaliatory measures.Despite Cowan's words, I would think that Gaspardwould have made due allowance for Cowan's exalted state and discounted whatcame off Cowan's lips at the time.The only other item of testimony dealing with that period came from VergilLee.4Lee testified that in a conversation initiated, as Cowan admits, by the latterin his office and held outside it, Cowan spoke of the common stake of himself andLee in opposition to a union, which Cowan admits doing, and promised the menwouldgeta raise "after the union talks were passed," which Cowan denied.Lee,a fretful little man who, if he has the motive, patently has neither the inclinationnor the stomach for lying, would normally be credited by me, as I do his testimonyconcerning a later conversation during the advent of SIU, in which Cowan askedhim if he knew who had signed pledge cards for that union.There is no oneelsewho implicates Cowan in a promise for a raise in 1955.Every indicationwould be that Cowan's admitted espousal of the economic benefits of individual,as opposed to collective,bargaining registered with Lee as a promise of a raise,and the burden of proof being the General Counsel's, I hold he has not sustaineditas to the alleged promise of a raise.2.Preelection conduct during campaign of Charging Partya. Interrogation of employeesDuring the advent of SIU, Cowan, as previously found, in a conversation initiatedby him in his office, asked Lee if he knew who had signed union cards. Shortlybefore the election of April, he showed John Murry a list of names and askedhim to pick out the union supporters for him, and when Murry pleaded ignorance,showed Murry his own name with the question, "How does this name seem to hityou?" whereupon Murry protested he was "neutral." I do not share Respondent's'The GeneralCounsel's brief cites also an alleged conversation during that period be-tween Cowanand Herman Jackson. The sole support for this is not in Jackson's testi-mony but Ina pretrial statementto the fieldexaminer.The question of Jackson's credi-bility aside,the pretrial statements of all witnesses were admittedonly for theirbearingon the credibility of their testimony at the hearing.The statements were not admittedas, nor are they in law,probative of their contents.Southern Ry v. Gray,241 U S 333,337; 3 Wigmore,Evidence(3d ed, 1940),p. 687; 58 American Jurisprudence, "Witnesses"Sec. 817.The matter thus cited by the General Counsel is therefore totally disregarded. TIDELANDS MARINE SERVICE, INC.295view that the incident is devoid of significancebecause, asMurry testified, he andCowan smiled when the conversation took place. It does manifest to me a keeninterest in and an effort to ascertain the identities of the unionsupporters, a factorbearing upon Cowan's repeated denials that he either had or tried to get thisinformation.James C. Gautreau, an electrician and the only one of the 17 alleged discriminateeswhose termination (the earliest one) occurred before the election, testified to hav-ing been asked by Cowan a few days before his first termination about "unionactivities" and when Gautreau said "the fellows were signing pledge cards," Cowannamedspecific persons and asked whether they had signed, to which Gautreaupleaded ignorance.Cowan, as Gautreau testified, then inquired whether he hadsigned, and Gautreau admitted he had.Gautreau testified the conversation tookplace when he dropped in at the Grand Isle office, just before going on his daysoff, and asked for a changein shift,which would give him the weekends off.Ac-cording to Gautreau, Cowan said he would look into this, but on his return fromhis days off, he was informed by Cowen he was dropped because of the asserteddissatisfaction with him of his superiors on his rig.Cowan testified that the con-versation preceding April 6 never took place: that Gautreau had already beentold by his superiors that he was through because of incompetence and that hethen bypassed the office altogether.The details are treated in the discussion ofGautreau's discharge.The probabilities preponderate in favor of Gautreau's hav-ing dropped in at the office at that time whether he was already fired or not.Gautreau is credited.CharlesG. Dunn,an engineman,testifiedthat sometimebefore the election,Cowan told him that if the Union got in "it would be full of niggers and full ofriffraff from the ships, suchas those fromSeafarers," and also asked "who wasfor the Union," to which Dunn replied that "he had better ask the men." Cowandenied the whole conversation.Dunn is a complainant.With full allowance forhis being an interested witness, it was manifest from his background, his demeanor,and from the record that this was no person dressing up a case.Dunn was temperateand conservative, and his testimony concerning the circumstances of his own dischargeby Jackson (which Jackson described as a pretext he had devised in compliance withCowan's command to get rid of all union supporters) contradicted Jackson on somedetails, thereby detracting in part from the strength of his own case.Dunn is aformer fishing captain and Respondent's counsel interrogated him about mattersutterly unrelated to his own case, making him their own witness for that purpose andindicating their implicit confidence in his objectivity. in addition, Cowan, overplay-ing his handin a mannerwhich characterized much of his testimony, testified thathe had never made an antiracial appeal during his counterpropaganda and that suchan appeal came only from the SIU, which he said had denounced NMU for admittingNegroes into its ranks, only to be confronted with a leaflet issued by him whichcontained a cartoon embodying the very kind of appeal which Dunn said Cowanhad made to him. The appeal itself is not found to have violated the Act: Cowan'sdenial that he made it, falsely as the recordcompels meto find, undermines hiscredibility concerning the whole conversation.Also considered is Cowan's testimonyas a whole.As later appears and as stated in the concluding findings, itwas besetwith many infirmities which gravely undermined his credibility.Dunn is credited.b.The discharge of James C. GautreauWhat appears up to now is that Cowan's admittedly vigorous countercampaignagainst the Union was one in which, contrary to what he asserted at the outset ofhis testimony, he took the initiative with the employees, and that it was not confinedto argument, but included a conscious effort to ascertain from them the identitiesof persons supporting the Union.Testimony concerning statements made byCowan after the election implicate him in outright expressions of intention to be ridof the supporters of the Union, and as stated, the bulk of the allegedly discriminatorydischarges occurred after that.The earliest, that of Gautreau, occurred beforethe election.We turn to it now.Gautreau was an electrician.Cowan recruited him from an electrical companyin New Orleans in March 1955 under a promise, as Cowan admitted, of stable tenure.He began as relief electrician on various vessels and was assigned as a permanentone on theST-3.There he signed a Union pledge card and signed up other membersof the crew.As found, several days before Friday, April 6, 1956, Gautreau stopped off atCowan's office in Grand Isle and, at that time, Cowan questioned him about whethercertain persons had signed union pledge cards, and received an affirmative answer 296DECISIONSOF NATIONAL LABOR RELATIONS BOARDfrom Gautreau as to whether he too had signed oneAt the outset of his visit,Gautreau, as he testified, asked Cowan for a transfer to another shift, which wouldgive him the weekends offCowan said he would see what he could do, and theninitiated the conversation about the Union, previously referred to.Further accordingto Gautreau, after he acknowledged he had signed a union card, Cowan asked whatbenefits he hoped to obtain from it, and Gautreau replied that the hospitalizationplan alone made it worthwhile for a family man like himself.Further according to Gautreau, the day before he was to return to work, he inquiredof Cowan concerning his request for a transfer and was told by Cowan that he had notyet looked into the matter.On the afternoon of Friday, April 6, while Gautreauwas at the heliport waiting to be transported back to his vessel, Cowan called himinto the office and told him he had been replaced onST-3because he was not wantedthere by Leo Turner, its supervisor, or by Pete Condra, the "tool pusher" forHumble Oil Company on the rig serviced by that vessel.5Gautreau asked whetherCowan had any other work for him and Cowan replied that he did not at that time.6Gautreau was transported to theST-3a few days later in order to pick up histools.According to his testimony, Tool Pusher Condra and Supervisor Turner toldhim they had not complained about his work.Within that month, the Union filedits first charge with the Board, naming James C. Gautreau as an alleged discnmmatee.On May 14, Cowan sent Gautreau an offer of reinstatement.Gautreau reported toCowan pursuant thereto, and after a discussion concerning the Union and a promiseof permanency of tenure "if [he] would do the work [he] had done previously," 7he was put to work on another vessel at the same position as before.This lasteduntil June 10, 1956, when Gautreau, on Grand Isle, missed the helicopter whichwas to take him to work that day. The General Counsel, while claming that thesecond discharge had the same motivation as the first, does not allege the second as aseparate unfair labor practice but as proof that the reinstatement offered GautreauinMay had been in bad faith and, hence that the remedy for the original dischargeshould be continuous.We defer this until we treat the original dischargeCowan, as previously stated, testified that when Gautreau left the vessel on hisdays off, he had already been discharged by Supervisor Turner for incompetenceand that Gautreau came by the office not that day, but the succeeding one, only forthe purpose of being transported back to the vessel to pick up his tools and equip-ment.Before the supervisory system wasinstalled(supra,footnote 5), Turner wasGautreau's relief onthe ST-3 and each worked under Tool Pusher CondraDuringthat period, Gautreau had done a wire-switching job, which Turner correctedLater,under the new system, Turner was made supervisor of theST-3,and Gautreau workedunder Turner for 2 days before his first dischargeTurner testified the wire-switchingincident occurred when he was supervisor and that he fired Gautreau "mainly" be-cause of this.Condra, on the other hand, testified the discharge was "for more orless lax work and also I believe he took too long and failed to report back for dutyT believe it all tied in together." Turner, in further support of his testimony that thedischarge occurred at the time of the wire-switching job, averred that he told Gautreauabout it then and there, told him he was "finished," and to get his moneye The "tool pusher"was the representative of the drilling company on the rig,and wasitsmaster.Originally, the tool pusher was in charge not only of the drilling crew butalso of Respondent'screw on the vesselAbout this time,Respondent introduced thesystem of putting its own supervisor on each boatFrom then on the supervisor hadcharge of the crew of theST.He could discharge a crew member by sending him into theoffice at Grand Isle, but Cowan, of course, had the power to determine whether the dis-charge stood or should be canceled altogether,or whether the men thus sent in should betransferred elsewhereUnder the supervisory system,the "tool pusher" no longer gavethe crew of the vessel direct orders but made known his wishes to the supervisor,includinghis preferences concerning the personnelIf dissatisfied with the supervisor,the "toolpusher" could complain to Cowan.According to Cowan's testimony,a complaint from a"tool pusher" was,in effect,one from the Respondent's "customer,"and, in deference tothe economic realities of that relationship,he would normally do his utmost to accom-modate the tool pusher,if only to remove the supervisor from that rig and transfer himto another9Respondent makes no claim that lack of work was a factor in Gautreau's terminationRespondent,in another context, introduced a summary showing terminations and hiringsduring each of the half-months for the typical year ending July 31, 1956.During thefirst half of April 1956, it hired 10 new people.rCowan testified that he merely reminded Gautreau that when he had hired him, he"promised him a certain degree of permanency " TIDELANDS MARINE SERVICE, INC.297Until this stage of the case, the record made it rather clear that when a man wassent in to the island that way, he was either given a termination slip or one was sentdirectly to the office.Turner was asked whether he had handed Gautreau such a slip,and it was at once apparent from that witness' flushed demeanor that from there on hewas improvising, and rather unpersuasively.He testified that a termination slip washanded the discharged employee only when it was handy, but "sometimes we werepretty busy."Cowan, under the exception accorded him from the "rule"(supra,footnote 1), was in the hearing room when Turner gave this testimony, and im-mediately followed Turner on the stand. (He was resuming his testimony which hadto be interrupted from time to time by "short witnesses," of which Turner was one.)Until Turner's testimony, as already stated, it seemed pretty clear that all dischargesfrom the vessel are accompanied by a termination slip either handed to the employeeor at once turned in to the office so that employee's time could be computed and hebe paid off.When Cowan resumed the stand, he represented the termination slipto be only a sometime thing, which is dispensed with on occasions.However, theexample he gave is where an employee has overstayed his leave away from the ship.InGautreau's case the termination slip was prepared in the office and is datedApril 10, 6 days after April 4, which that paper records as the last day he worked,and therefore the day he was allegedly discharged.No other termination shows sucha spread. If he had been dischargedon his lastworking day of April 4, it is a fair in-ference that his time would already have been made out well before April 10.8Reverting to Turner, after the matter of the termination slip was discussed, he wasfar from being firm about his having talked to Gautreau about the wiring job the dayhe assertedly discharged him.He testified that Gautreau was no longer on the shipwhen he tried to run the machinery on which the poor job had been done, and thatthough he "found his work unsatisfactory enough to discharge him, [he] didn'tbring him over to the machine to look at and explain it." He later testified that whenGautreau came back several days later to get his tools, before Gautreau spoke to him,he "told [Gautreau] that the compressor wouldn't run, and as far as you and me isconcerned that is the end of it."An important element in the resolution of the matter is how many departures fromnormal a given version can absorb and remain reasonably credible.Apart from theabsence of the usual termination slip, it would seem "natural," 9 if a poor job is boththe precipitating and the main reason a man is fired, for him to be at least shown thejob and explained why it was poor. It would also seem normal for an employeewho knows he was fired to pick up his tools and equipment, and report to the officefor the purpose of being paid off.Then, a supervisor who has already told theemployee the reason for his discharge at the time it happened would normally findit unnecessary, if all the employee is doing is picking up his tools, to volunteer to stateagain a reason already given at the time of discharge.This last would itself indicatethat Gautreau had only learned of the discharge and was discussing it with Turner forthe first time the day he came back to the boatA fair appraisal requires noting that in contrast with Respondent's version, noaspect of Gautreau's version raises a question of why it should have happened thatway.When a man is not shown a job claimed to be bad, does not pick up his toolson the boat, is given no termination slip when be leaves the boat, has not been paid offthe day it is claimed he was discharged, and when all of this occurs on a day when theemployee would normally have left the vessel because of his usual days off, the over-whelming probability is that nothing out of the ordinary happened. I find thatnothing did: there was no wire-switching incident on the day in question, Gautreauhad not been told he was discharged, and he left the boat only because he wasstarting on his scheduled days off.It has previously been found that on arriving at Grand Isle that day, Gautreau wenttoCowan's office and asked for a change in shifts, which Cowan said he wouldlook intoThe decision to discharge Gautreau therefore happened between that visitand April 6, when Gautreau attempted to return to work. It has been found there wasno wire-switchingincidenton Gautreau's last day of work, but there had been onebefore Turner was made a supervisor. It therefore appears that an earlier incidentwas resurrected, which, at the time, had not been deemed important enough by Too]Pusher Condra, then Gautreau's supervisor(supra,footnote 5), for any disciplineThat Cowan would not have thought this a basis for discharge even if it happened onGautreau's last day of work is a fair inference from the opinion he had of Gautreau's8 The termination slip for Gautreau's second discharge is dated the day of the dischargeThis is the normal situation9E. Anthony4Sons,Incv.N L R.B ,163 F 2d 22,27 (C A D C ),certdenied332 U S. 773 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompetencewhen he hired him, and Gautreau's record thereafter.This wasno casualselection.Gautreau was an electrician with 14 years' priorexperiencewith powercompanies.Cowan recruited him from an electricalconcern and, as an inducement, touse Cowan's own language, he "promised hima certaindegree of permanency."Gautreau had already put in over a full year with Respondent, without complaint sofar as appears, and with a promotion from reliefto regularelectrician.This type ofsteadiness is a uniqueand valued attribute in a force which, Cowan testified, wasplagued with constant turnover due to its instability and the difficultyof maintainingcontact with the men. Because of this last, Gautreau had still another desirable at-tribute in the fact that he resided in Grand Isle, having moved there permanently withhis family when Cowan hiredhim. Inview of all of these factors, it would seem fairto expect that even had Supervisor Turner sent Gautreauin onthe day he left thevessel, Cowan under his policy of transferring, instead of discharging,employees, aslong as they are not unfit to work for Respondent, would have transferred Gautreau.Cowan could not have thought Gautreauunfit as anelectrician as a result of thatincident, for if he did, he would hardly have taken him back in the same capacity inMay.Cowan testified he did it out of pity because Gautreau had a retarded child.We also have a suggestion that one motivation was to stop the running of the backpayliability.Even if either or both motivations had been present, they could not havebeen sufficient to induce Cowan to entrust the electrical work on a vessel to one whomhe thought incompetent.If, as indicated, Cowan would not normally have terminated Gautreau even if hehad done an inept wire-switching job on the day he left the vessel, he would havebeen even less likely to do so in consequence of an earlier incident-not unless somereason had arisen for wanting to be rid of Gautreau apart from the matter of com-petence. In determining that reason, we can hardly ignore Cowan's "manifest interestand purpose" in insuring the defeat of the Union, for it is the key to the "motive"which, the Supreme Court has said, "is a persuasive interpreter of equivocal con-duct." 10Cowan, in the course of Gautreau's visit on his last day of work, questionedhim about the union affiliation of others and learned from Gautreau that he too hadsigned up with the Union.Additionally, Gautreau indicated to Cowan his faith inwhat he thought the Union had to offer. In the ensuing sections of this report, wenote that Cowan expressed retaliatoryintentionsand resorted to retaliatory measuresagainst supporters of the Union.The preponderance of the evidence supports theconclusion that Cowan resurrectedan earlier incident,not then thought to be a basisof discharge or discipline, in orderto eliminateGautreauafterthe latter confirmedthat he had signed up with the Union and expressed his faith in it.So to say, however, is not to say that I agree with the General Counsel's contentionthat Cowan's reinstatementof Gautreauwas in ",bad faith"becausehe dischargedhim again on June 12.Whether, even if we wereto assumethat the June 12 dischargewas discriminatory, it would establish the "bad faith" of the earlier reinstatement, weneed not decide, for I am not persuaded that it was discriminatory.Gautreauwas dis-charged inJunebecause he missed the helicopter on his return to work after hisdays off.Gautreau claimed the helicopter left too early, which is hardly likely. Ineed not speculate on whetherhis lateness was an offensewhich is normallycondonedby Respondent, since in thisinstanceIwould credit Cowan's testimony that Gautreaucountered the accusation that he was late with uncomplimentarylanguage impugningCowan's capacities and challenginghis authority.The excitable Gautreau may havethought he had provocation for this in the light of the earlier discharge, but as ob-served in the later case of Phillip Wagner, an employee who has been reinstated aftera discriminatory dischargeisnotby reason of this exempted from the requirementof performing his job and deferring to the authorityof managementin respect tooperational matters. I accordingly find that the discrimination against Gautreau onApril 6 terminated with the offerof reinstatement senthim on May 14.B. The conduct after the election1.Respondent's reaction to the results of the election and Cowan's expression ofretaliatory intent toward the supporters of the UnionAs previously indicated, the election held the latter part of April found the SIUand the no-union tally, which Cowan identified with the Company, 3 votes apart-53 to 50.The SIU and the Company filed challenges to the election, each of whichincluded as a ground that the Board agent had failed to seal the ballot box. It wasassumed from the start that there would be another election, whether as a runoffor an entirely new one.On October 1, 1956, the Board set aside the election on the10Texas & N 0 RR Co v Railway Clerks,281 U.S. 548, 559. TIDELANDS MARINE SERVICE, INC.299ground abovestated,and ordereda new one."As previouslymentioned, the electionso ordered was not held because the unresolved charges filed by SIU in this proceedinghad the result, under standard Board procedure, of suspending the election.However, the period following the election and preceding the Board's Order ofOctober1 saw an intensepropagandizing of the employees by SIU and the Company.It also saw Cowan engaged in conversations in which, if the witnesses implicatinghim are to be believed, he spoke with grim resentment and retaliatory intent of thepersons who supported the SIU.Two of the witnesses thus implicating him wereO. L. Reams and Herman Jackson, whom Cowan, after the election, made super-visors under the newly inauguratedsystempreviously described(supra,footnote 5).The other two were enginemanDunn, a complainantwhose preelection conversationwith Cowan has been related, and Benny Raynor, anengineman,who was not a com-plainant.Supervisors Jackson and Reams testified to express instructions from Cowanto get rid of all supporters of the Union, and to find pretexts to discharge personsspecifically named by him.They attributed the discharges of employees on theirrespective vessels to these instructions.It canbe said at once that despite the favor-able impressions Reams and Jackson originally created, their credibility was gravelyundermined by later developments.Reams, apart from a conviction for a felony10 years earlier, would seem to have made the second two of the three discharges onhis ship under circumstances indicative of collusion, which calls for the dismissal ofthose cases on that groundalone.Jackson, in the pretrial stage, had been interviewedby a Board field examiner.This was in October 1956, during a period in whichJackson, thinking he had been discriminatorily terminated, had filed charges withthe Board. Jackson was reemployed by Respondent later that month. In January orFebruary 1957, while still working for Respondent, he was interviewed twice con-cerning this case by Respondent's counsel.On cross-examination, he was manifestlyevasive about the details of these interviews, and testified concerning them in anincredible manner.Also, after denying his signature appearing on certain writings,I asked him to write severalsamples ofhis signature for comparison purposes.Hepatently simulated the character of his handwriting in order to avoid resemblanceto the ones he repudiated.While as later indicated, I did not deem the superior whohad chosen and worked with them as too shining a contrast to them in candor, theresult, so far as Reams and Jackson are concerned, is that I attach no weight to con-troverted testimony on their part unless it has strongest corroboration.As laterdeveloped, the consequence of this is that all the discrimination cases founded onReams' testimony and another, which is founded largely on Jackson's, are recom-mended for dismissal. In the next section, we shall discuss the testimony of thesewitnesses concerning what they did in execution of Cowan's instructions.We discusshere the alleged instructions themselves.Jackson testified that about the time he was made a supervisor, Cowan said he hadnot screened applicants for their union sympathies, and that he wanted to rectifythis; that he instructed him in his first tours as a supervisor to divide his time amongthree vessels, to teach that crew, and also, when on the vessels, to find a way to berid of known union supporters whom Cowan specifically named.Reams testified to similarinstructionsconcerning the members of the crew on hisown vessel, theST-2.He testified Cowan specifically named two people to be firedan some pretext which Reams was to devise. Reams testified that Cowan prefacedhis instructions with the statement that "there were 53 men in the Gulf that hadto goThey voted for the union and they couldn't work for the company."The number 53 derives its significance 'from the fact that it corresponds to the tallyof STU in the electionCowan repeatedly denied making this statement and each timehe did he volunteeredthe argumentthat he could not have made it, for if that hadbeen his sentiment, the number would have been 60, the combined total polled bySIU and NMU. Yet the temperateDunn,whose credibility has previously beenindicated, and Benny Raynor attributed to Cowan the reference to the same numberin separate statements to each.Raynor, in addition to being a noncomplainant,continued on friendly terms with Cowan.He stayed on with Respondent untilit ceased operations on the gulf on April 13, 1957, when Humble Oil took over Re-spondent's servicing operations.During the hearing, he was employed by Humble,having been recommended for the position by Cowan, and he remained there untilhis tragic death on duty, which occurred shortly after his testimony.Raynor cor-roborated Jackson concerning the circumstances of two of the discharges effectuatedby Jackson which will be later detailed.He also testified that not long after theelection, when he called at the office for his check, Cowan said, "There's fifty-threeliars out there in the Gulf working for me," that "he knew who they were, and thatthey were going to have to leave."21This is reported inTidelands Marine Services,Inc.,116 NLRB 1222 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDDunn testified to a conversation with Cowan shortly after the election.This wasjust beforegoing onhis days off preceding the shift in which he was discharged byJackson.Dunn, who had suffered a heart attack about a year earlier, testified heasked Cowan for permission, when the hot weather came, to takesometime off, andhe offered to break in any replacement on his jobon one ofthe engines.Dunntestified that Cowan replied, "There are fifty-three of you so-and-so fellows that arenot good company men, and I will get my revenge and you can go right now if youwant to."Cowan's constant repetition that if he had uttered such a sentiment he would haveused the number 60 had a quality of protesting too much. From the time SIU en-tered the scene, the real threat to the success of Cowan's efforts to prevent collectivebargaining in his operation was SIU, and he directed his propaganda only against it.The high vote of SIU, in excessof that of the "neither" vote, was amanifestfrustra-tion of his efforts against his only target and real rival.In a leafletwhich he issuedimmediately after the election, he stateda "run off electionislikely."Underestablished Board doctrine which confines such election to the two highest choiceson the original vote,12 ,the sole rivalryagainsthim of the SIU, previously a fact,would now also be official.The realties would accordingly indicate that the bitter-ness reflected in the disputedstatementwould be toward those who supported thelone target of his attack.Contrary to Cowan's argumentative assertion, those en-compassed in his denunciatory reference of "liars" and "so-and-so's" would be the53 who had voted for SIU over his impassioned importunities to the employees thatthey voteagainstit.Cowan frequently volunteered the assertion in other contexts,that nearly everyone came to him withconstantassurances that they were on hisside in the fray and would repudiate the Union-a protestation which in the face ofthe contrary demonstration in the election would normally evoke the reference of"liar."The statements can hardly be appraisedin isolation,nor can we ignore the back-ground of the conscious effort hemadebefore the election to identify the likelysupporters of the Union, through interrogation concerning specific names and a listof the kind shown Murry, as relatedin sectionA 2, above. Raynor, too, testifiedthat in his reference to the "53 liars," Cowan "said that he had a list of those thatwere for him and those that were for theunion." 13The factors that would drive Cowan to intensemeasuresto defeat the Unionwere not theoretical.The outcome of the campaign, as he saw it, was fraught withdirect consequences to him.He testified the Union's propaganda promise of higherwages was geared to theargumentthat it could do so by having Humble do awaywith the "middleman" in the person of Respondent.Quite apart from this, Cowantestified Respondent's pay scale to the men was circumscribed by the compensationwhich Respondent received from Humble, so that a higher wage as promised by theUnion could not be paid them and Respondentcontinueto operate.These factorsaccount for Cowan's admittedly telling the men of the common economic stake theyand he had in the outcome of the election.The disappointment on the dual score,first, of the men's not being influenced by what he regarded as a convincing reasonfor votingagainst theUnion, and, secondly, of their going back onthe assurancesthey had given him, makes understandable the bitterness inherent in the statementattributed to him.The "screening"intentionattributed to him by Jackson is corroborated by thetestimony of Percy Kennedy concerning his experience on being hired by Cowanafter the election.Kennedy testified Cowan told him and the other applicant the11 Section 102.62 of Board's Rules and Regulations, Series 6, as amended ;Cone BrothersContracting Company,114 NLRB 303, 306, enfd asmodified 235F 2d 37, 39 (CA, 5),cert denied 352 U S. 916.13Further indication of Cowan's emotional stake In the outcome is the extent to whichhe carried on his campaign, right down to the very time of the election In handingGeorge Jacobus, of the ST-4, his ballot (which the Board office had sent to Jacobus incare of Respondent because he was due to be on his days off at the time of the balloting)Cowan said to himand anotheremployee that he hoped they would vote for the Company"because he was afraid that if we didn't neither of us would be In a job "He addition-ally questioned Jacobus aboutthe unionattitude and activities of his fellow members ontheST-4,namely, Jerome Gaspard, John Murry, and Chester Holtz.During the election,while on theST-4,he told Murry and another employee not to "forget him when we go inthere to vote"And on theST-6,he approached Charles Dunn while he was on thevoting line and winkingly told him he hoped he would vote "right," which in the contextof his own campaign left no doubt as to what way he meant TIDELANDS MARINE SERVICE, INC.301SIU was trying to organize the men and asked them how they stood.Cowantestified he recalled talking to the two men, and trying "to explain the issues of thecampaign to them,.what the Union was offering and .the benefits thatthe Company already had," and that they told him "it didn't make any differenceto them one way or the other." The last assurance would normally be in responseto an inquiry of whether it did make a difference to them.Additionally, his ownstatement that he referred to"theUnion" would confirm that Cowan was not spread-ing his fire between SIU and NMU, but concentrating on the real rival, the SIU.We have previously discussed Cowan's argumentative assertion in denial of the"53 liars."A similar argumentative assertion made by Cowan was in denying thathe interrogated persons like Murry and Kennedy, who were licensed seamen.14Cowan testified that since all maritime companies are generally under contract withunions, and A.B., who, like Murry and Kennedy, had been engaged in seafaring,would be a member of a maritime union, and that it was thus a foregone con-clusion as to how the A.B. stood about unions. But this would imply that Cowanalso thought it superfluous to initiate discussions of the issues with A B.'s, an im-plication contrary to fact, since Cowan did propagandize these persons, as he admitted.Cowan testified he tried "to persuade [Murry] against voting for collective bargainingin the election," and had "tried to explain the issues of the campaign to [Kennedyand his fellow applicant] " If A.B.'s, no less than other crew members, couldbe the objects of Cowan's efforts to persuade, there would seem to be no less motiveto inquire about the success of his efforts in propagandizing them. Insofar as theseargumentative denials imply facts which the record plainly refutes, they had a dis-ingenuous ring which colored much of that witness' testimony.Considering the external context, the probabilities, and the demeanor and generalcharacter of the testimonies of Dunn and Raynor concerning Cowan's expression ofresentment and retaliatory intent toward the 53 who voted for the Union, as againstthe character of Cowan's denials and his testimony as a whole, Dunn and Raynorare credited.So too is Kennedy's testimony, with its substantial corroboration onthe part of Cowan himself concerning the interrogation of Kennedy and the otherapplicant at the time they were hired.The statements attributed to Cowanby Reams and Jackson are thus in line with statements made to credited witnesses.They, along with the factors here alluded to, indicate Cowan's resentment towardthe supporters of the Union and intention to weed them out. They thus corroboratedthe testimony of Reams and Jackson concerning what Cowan said to them regardingthe matterHowever, corroboration of Reams and Jackson of an even more telling charactercame from CowanThe strategem of getting rid of an employee on a pretext whichwould hide the real reason was one which he admitted imparting to them.He differedfrom them only concerning the reason which he assertedly wanted concealed bythe proposed strategemThey testified the reason in question was the employees'prominence in the UnionHe testified it was some reason too "delicate" to beopenly relied upon as a basis for eliminating the employee, lest the "customer,"ie, Humble Oil, learn that Respondent had an employee with these offense attributes,and therefore, though these attributes motivated the desire to eliminate them, some"way" should be found to be rid of them, without openly relying upon the truemotivationThis will more fully appear in the discussion of the cases of Stewart,Wagner, and De Lapouyade.The testimony of Reams and Jackson is thus supported by the potent combinationof Cowan's admitted purpose and interest to defeat the Union, the credited testimoniesof Dunn and Raynor that Cowan expressed to them the same deep resentment ofthe 53 who voted for SIU, the screening of Kennedy and his fellow applicant con-cerning his union sentiments, and Cowan's admission that he suggested to supervisorsthe stratagem of a "way" to eliminate an employee without disclosing the true reasonwhich furnished the motivation for doing so.On the whole record, it is difficultto escape the compelling force of the evidence which corroborates the testimonyconcerning the instructions Cowan gave to Reams and JacksonIt is found thatCowan did express to Reams and Jackson a desire to be rid of the supporters of theUnion and that he wanted them +o find a way to do so.The testimony of Jackson 9 nd Reams as to what they purportedly did in com-nliance with Cowan's statements and instructions to Them calls for separate appraisalin the consideration of the alleged discriminatory discharges, to which we turn.14Evpn though theST'swere quartered at the rig anddid not sail,the Coast Guardregulationsrequired a licensedseaman to be constantlystationedat the vessel 302DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The discharges on the ST-6, Jackson's vessela.The instructions concerning specifically named supporters on the "ST-6"Jackson testified that with specific reference toST-6,which was strongly pro-union, Cowan told him to "get shed" of everyone on it who supported the Union, and"to find some reason to get them ... off the job," that Cowan named Charles G.Dunn, John P. Murphy, Virgil Schrage, and Curtis Stewart.He further testifiedthat pursuant thereto he effectuated the discharges of Dunn, Murphy, and Schrageand that his relief effectuated the discharge of Curtis Stewart.b.The discharges of Dunn and MurphyOn the morning of May 17, 1956, Jackson discharged four enginemen on theST-6.These were Dunn and Murphy, who are complainants, and John R. Saucierand one F. Pearson, who are not. The discharges grew out of an order given tothese four men by Jackson to paint the Meco machine (used for distilling sea intodrinkingwater) and the shaft alley, in which it is located. Jackson testifiedthat Chris Cherry, the tool pusher on the rig, instructed him to have the job done,and he passed the order on to the men, and that they complained that becauseof the poor ventilation, they needed masks and respirators for protection againstthe fumes from the spray guns; but after again talking to Cherry he issued anultimatum to the four men to do the paint job, masks or no. The next morning,the job not being finished, he discharged all four-Dunn, Pearson, and Saucier,for "absolutely refusing to do work as instructed," and Murphy, for "neglectingduties by remaining in mess hall." Jackson testified Tool Pusher Cherry had calledhis attention to Murphy's then being in the mess hall and suggested that this wasa good pretext on which to satisfy Cowan's desire to get rid of Murphy as well.Jackson further testified that when he came to the island a few days later, Cowantold him "he wouldn't take anything for me getting shut of, getting rid of Dunnand Murphy, and that he would let Pearson and Saucier have a day or two offand put them back, because he felt that they didn't have anything to do with theunion affairs."'The witnesses concerning the incident, besides Jackson, were Dunn and Saucier,two of the four enginemen in question, engineman Raynor, who, at Jackson's re-quest,wrote out the discharge slips for him, Tool Pusher Cherry, and CaptainCowan.There is agreement that all four were sent in, and that the discharges ofSaucier and Pearson were countermanded while those of Dunn and Murphy werenot.Different versions were given as to just what led up to it.Dunn recalled receiving no specific orders in respect to painting.He testifiedthat he painted the Meco machine as a matter of routine and, so far as he knew,had done everything he was required to do, and that the discharge came to himentirely from the blue.He also exonerated Tool Pusher Cherry, who he testifiedexpressed deep regret that the men should have been sent in.Cherry crediblytestified he had nothing to do with the incident. Saucier testified the argument aroseout of Jackson's insistence that the job should be done with a spray gun, withwhich Saucier, at least, was unfamiliar, and in the use of which Jackson refusedto give instructions.Raynor testified that while he was filling out the termina-tion slips at Jackson's request, Saucier and Pearson came to Jackson's room andin the ensuing argument over Jackson's accusation that they had not followedorders, complained against having been required to use spray guns without a mask.Whatever the details, the upshot was clear. Jackson's conduct was arbitraryand unjustified: a large part of the work had already been done when Jacksondischarged the four men, so there was no "refusal" in fact; and secondly, thoughthe job was later completed with the use of respirators, as Cowan testified, theyhad always been available on the boat or Jackson could have sent in for them.Cowan testified he retained Saucier and Pearson because after receiving theirversion of the occurrence, he concluded Jackson had use "bad judgment" and heso told Jackson a few days later on his arrival to the island.Counsel for Respondentadmits that "there was not just cause for firing any of the four."Since the discharges involved the identical incident, the question arises as towhy there was disparate treatment between the two pairs of employees.Cowansaid it was because Saucier and Pearson stayed on at the office to give him theirversions,while Dunn and Murphy went on home. But since all four were guiltyor innocent together, his conclusion that Jackson had used "bad judgment" as toPearson and Saucier must necessarily have been the same in respect to Dunn andMurphy, assuming the judgment in question related to the manner of performingtheir work.Yet at the same time that he told Saucier and Pearson he was trans- TIDELANDS MARINE SERVICE, INC.303ferring them to another vessel, he sent Dunn and Murphy their termination slipsfor their signatures.These slips embodied the reasons given by Jackson which,from the account he received from Saucier and Pearson, Cowan already knew tobe untrue.Cowan testified that he took the failure of Murphy and Dunn to come by andsee him as ",admission of guilt."That could hardly be so in the light of whathe already learned from Saucier and Pearson and also of the message Dunn sentCowan through his own emissary, Gilland.Gilland presented the blue termina-tion slip to Dunn for signature, and told him he had to sign it in order to be paidoff.Dunn, according to his undenied testimony, refused to sign it because thereason on it was untrue.15Cowan admitted Gilland told him Dunn would notsign the slip, and the reasonable inference, Cowan's testimony to the contrary not-withstanding, is that Gilland, as part of his mission, reported Dunn's reason forrefusing to sign.And this is quite apart from the fact that Respondent in anyevent is legally chargeable with knowledge of what Dunn said to Cowan's emis-sary during the transaction with which he entrusted him.16That Cowan musthave come to the conclusion that Dunn, at least, was not "guilty" is manifestfrom what he testified he told Jackson-"that he had no business of firing CharlieDunn."Cowan explained that he meant that Dunn had already given him aweek's notice that he was going to quit.As it happens, this last is not thefact, since, as credibly related by Dunn, he had merely told Cowan that when hotweather came he would take some time off. But even if Dunn had already givena week's notice, Cowan could hardly have told Jackson "he had no business offiring Charlie Dunn" even before the week was up, if he believed Dunn guiltyof the insubordination charged to him by Jackson in the termination slip.There thus seems to be no comprehensible basis for the distinction made be-tween Saucier and Pearson on the one hand, and Dunn and Murphy on the other,unless it be for some cause other than the merits of the incident.Cowan's in-consistency in regarding Dunn as having "admitted . . . guilt" at the same timethat he explicity told Jackson he was in the wrong for having discharged him,evoked questions from the Trial Examiner looking for clarification.The TrialExaminer asked Cowan whether if Dunn had signed the blue termination slip,which contained Jackson's reason for discharging Dunn, he would not have re-gardedthisas an admission of guilt.Cowan at first testified that he would not,because the signature on the blue slip would be "simply an acknowledgment ofthe receipt of the money."After repeating, "I wouldn't have taken it as an admis-sion of guilt," he finally testified:The WITNESS: I believe I would if I had to sign one of these myself becauseit says "received payment" down here, and if I had to sign one myself and it said"refused to do as instructed" that Iwould be admitting the fact to the person thatfired me that I had refused to do the work as instructed by that person.TRIAL. ExAMINER: And Mr. Gilland told you that Dunn had refused to signthat?The WITNESS: That's right. [Emphasis supplied.]Itwould seem to me a fair inference from the above that Dunn was doomedwhichever course he followed: he was guilty if he refused to sign the slip, and hewould have been admitting guilt if he had signed it, and all of this in the face of thefact that Cowan had already been informed of what happened and on the basis of ithad concluded, as Cowan testified he told Jackson, that Jackson "had no business offiring Dunn." The conclusion would appear rather inescapable that a visit by Dunnto the office would have been futile, and that his failure to come by the office playedno part in Cowan's decisionCowan unwittingly revealed that he knew there was a plan to be rid of Dunn beforeithappened, but he attributed it to Jackson. In his account of what he told Jackson,he added, "At least he could have utilized what he did know without short-handinghimself so much,knowing all the time that he wanted to get rid of Charlie Dunn,there wasn't any use to run him off just through hot-headedness or whatever mis-judgment or miscalculation."This is one of several instances in which Cowan admitted a preconceived intentionto get rid of a complainant, only for a different reason from the man's support of theUnion. In this case, according to Cowan and no one else, it was because Jackson16Murphy also returned the slip unsigned.He did not testifytoCowan testified Gilland reported back that Dunn said he wanted to see CowanThelogic of the Incident would make clear that Gilland would only have reported what wasimplicit in the very refusal to sign the slip-that Dunn said it stated an untruereason. 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDresented Dunn who, again according to Cowan, thought his experience as a fishingcaptain qualified him to have Jackson's job and even Cowan's. In the case of Stewart,also ofST-6,and of De Lapouyade of theST-2,later discussed, it was assertedlybecause Cowan learned for the first time of the prior conviction of Stewart for assaultand of De Lapouyade for narcotics addiction, as a result of which Cowan admittedlytold their respective supervisors to find ways to get rid of them.The same char-acteristicmarks the discharge of Wagner on theST-1,where the underlying reason,which was admittedly sought to be masked (by the supervisor, according to Cowan)was asserted to be the man's untidiness and body odor.Had Jackson's discharge of the four enginemen been entirely self-motivated, it isdifficult to believe that Cowan would have deemed him fit to continue as supervisor.The utter callousness of Jackson's action, without provocation for it, would havedemonstrated such hopeless dullness of sensibility in dealing with people that it isfair to say that Cowan would have normally relieved him of further supervisoryduties however highly he respected Jackson's know-how as an engineman.Cowannot only retained Jackson as a supervisor but, even under his own version, he limitedhis criticism to Jackson's timing and hasteCowan, in describing Jackson as "know-ing all the time that he wanted to get rid of Charlie Dunn" betrayed that he knew,and apparently sympathized, with a preconceived plan, albeit he attributed it to Jack-son, to be rid of Dunn. This alone would make reasonably comprehensible Cowan'stolerance of what would otherwise have been a demonstration of hopeless supervisoryincompetence on Jackson's part.The description of Jackson's demeanor during thefiring incident, coming from two disparate sources, tends to show a man acting undera sense of compulsion without any conviction in the rightness of what he was doing.Raynor testified that when Jackson asked him to fill out the termination slips, he said"he had orders to fire several men working on the ST-6," and when Raynor remon-strated that he could not do so without a reason, Jackson responded "it was his jobto find a reason," after which he gave him the grounds previously quoted. Sauciertestified that when he came to Jackson's room to argue about his discharge, "Jacksonwouldn't give me no answer. In fact, he wouldn't look up at meHe just stuck hishead down..Something was wrong with him.He couldn't raise his head andlook me square in the eye when I talked to him." [Emphasis supplied ]Respondent suggests that Jackson's discharge of Saucier and Pearson at the sametime that he discharged Dunn and Murphy indicates that support of the Union wasnot the cause of Jackson's discharging these four.Even if that premise was sound, itstill fails to account for the disparateness of the treatment meted out by Cowan tothe two pairs of employees for the identical transaction, for which Cowan, as the latterasserted, told Jackson he had been in the wrong.Concerning Saucier and Pearson,Cowan gave further testimony which casts grave doubt upon whether their jobswere saved only by reason of the version they gave of how they were fired. Cowanwas asked whether he derived any impression concerning whether Saucier and Pearsonwere for or against the SIU.He replied, "Their story was that they were against theS.1U " This, on its face, tends to corroborate Jackson's testimony that Cowan gaveas his reason for the distinction that "he felt that they didn't have anything to dowith the union affairs." In a palpable effort at a quick retrieve, Cowan added, "Wemight say that 132 of them told me the same story." This last, of course, makesunderstandable why Cowan would refer to the 53 who voted for STU as "liars "However, it would not seem to me to neutralize the significance of Cowan's use ofthe word "story" in describing his understanding of Saucier's and Pearson's attitude to-wards the Union.There is no indication of any other incident between Cowan andthese two relating to the subject of their union sentiments which would account forCowan's introduction of the term "story," andits use inthe context of his testimonyconcerning their version of a crucial incident on theST-6would persuasively indi-cate that the "story" he referred to came in the course of their conversation withhim concerning the discharge.Since on the merits there was nothing to differentiate the cases of Saucier andPearson from that of Dunn at least, the disparateness of treatment on Cowan's partis comprehensible on the basis of the only factor which did differentiate the two setsof dischargees-Saucier's and Pearson's "story" that "they were against the SIU"as against none such for Dunn and Murphy. Coming as it does out of the mouth ofCowan himself, it would seem to be telling corroboration of Jackson's testimonythat Cowan's explanation for the distinction was that "he felt that [Saucier and Pear-son] didn't have anything to do with the union affairs," an explanation which waspreceded by his statement that "he wouldn't take anything for [Jackson's] getting ridof Dunn and Murphy." The latter two were variously identified as persons who madeno secret of their support of the Union, although they were not solicitors for it.Dunn's credited testimony concerning Cowan's "53 so-and-so fellows" statement to himisdirect evidence of Cowan's knowledge and resentment of Dunn as a union sup- TIDELANDS MARINE SERVICE, INC.305porter.Murphy was among the complainants who did not testify, and we do nothave his version of the discharge.As more fully appears in the case of CurtisStewart, however, the record convincingly indicates that being in the mess hall is notdeemed the kind of offense for which a person is terminated-not without some warn-ing at least.Raynor testified this was the common experience and that he toldthat to Jackson when the latter asked Raynor to write this on Murphy's terminationslip, after Jackson explained that "it was his job to find a reason" for the termination.The record, indeed Cowan's own admissions, make clear that he knew all the timewhat Respondent now admits in its brief-that "there was not just cause for firingany of the four."The record thus preponderates heavily in favor of the conclusionthat the distinction lay in Saucier's and Pearson's being "against," as opposed to Dunnand Murphy's being for, SIU.This inference would follow quite apart from Jack-son's testimony that that was the reason Cowan gave in his explanation to him, but inthe light of the entire record and the heavy corroboration of Jackson's version inCowan's own admissions, one can hardly avoid crediting Jackson on this score.The disparate treatment of Dunn and Murphy having an antiunion motivation,itwas discriminatory in violation of Section 8(a) (3) of the Act.c.The alleged discriminatory discharge of Virgil SchrageVirgil (Rocky) Schrage was one of four A.B.'s on theST-6.Jackson testified thatSchrage was among those specifically named by Cowan for discharge because hewas a union supporter. Jackson testified that at the shift in which Schrage was dis-charged he had given orders to the A.B.'s to paint the galley and that Schrageremonstrated with him that this was not an A.B.'s work.At this point, accordingto Jackson, Otis Plummer, a tool pusher on the rig for one of the drilling companies,suggested that this would be a good occasion to discharge Schrage, as Cowan wished;and so, according to Jackson, he sent Schrage in for discharge.The reason assignedon the termination slip was, "Would not follow orders."Plummer had no recollection of the incident.Neither did Cowan. Schrage, al-though present at the first 3 days of the hearing, was not called to the stand, and bythe time the hearing was resumed (after the recess occasioned by the Board's grant-ing of leave to appeal from the Trial Examiner's direction to the General Counselto produce certain pretrial statements), he was no longer available for testimony,because he had gone to sea. Jackson's testimony is thus uncorroborated, and suchforce as it had evenprima faciewas dissipated by his testimony, in answer to theTrial Examiner's question, that the other A.B.'s did not balk at the work thus assignedthem.Whatever the preexisting motivation, the evidence fails to support the claim thatthe discharge was in fulfillment of that motivation.d.Thedischargeof Curtis R. StewartThe unique feature of this case was previously mentioned.Here the employeradmits a preconceived intention to get rid of the employee and suggests to the super-visor that a "way" be found to do so without disclosing the underlying reason.Theonly variance is that the underlyingreasonwhich was the subject of the admittedstratagem of indirection is asserted to be something other than Stewart's acknowledgedleadership in the Union.The facts:Stewart was employed by Respondent on October 24, 1955,as an engineman, anduntil his discharge on July 5, 1956, had no break in the continuity of his service.Jackson testified that after the discharge of Dunn and Murphy, Cowan instructedhim to get "Stewart from out of there as quick as you can," and to Jackson's protestthat Stewart was his bestman andthat "it was hard to fire a man like that," Cowantold him "to getrid of [Stewart] one way or ,the other if I had to make it so damnedhard on him that he would haveto getquit, to findsome reasonbut never put on atermination slip forunionactivities, -to find some reason other thanunionactivities."Cowan, according to Jackson, repeated this instruction to him on his return fromhis days off.However, on the evening preceding the discharge of Stewart, Jacksonwhile visiting another vessel than theST-6(itwas theST-8),met up, for the firsttime, with J. J Hemphill, the man who was to relieve him on theST-6as supervisoron the coming shift.JacksontestifiedHemphill pulled out a piece of paper, andasked Jackson whether he knew Stewart and to describehim, explainingthat he hadorders from Cowan to discharge him. Jackson described Stewart, and told HemphillStewart was the onlyone lefton the vessel who could be depended on to know theship's operation.Hemphill, according to Jackson, replied, "Well, he won't be herewhen you get back."He was not.Hemphill came to theST-6that night andfired him at the end of thatshift for "spending too much timein the galley." 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDHemphill, according to his own testimony, had closeted himself in his room, withthe door slightly ajar and the lights out, timing the duration of what he termed a"bull session" in the galley between Stewart and an A.B.According to Hemphill,he spent "maybe 3 hours" in the galley. So far as appears, spending time in thegalley, for coffee or refreshment, was a customary practice not theretofore a sub-ject of reprimand much less discipline (except Jackson's disciplining of John Murphyin the incident of the four enginemen on theST-6previously treated).Hemphillgave Stewart no warning that he was staying too long in the galley, nor did he tellhim or the other A.B. to break up their conversation. Instead, after waiting to theend of the shift, he disciplined only Stewart.Cowan, as previously mentioned, admitted there was a preconceived intention tobe rid of StewartHe admitted suggesting to Jackson to find a "way" to do so withouthaving that reason come out in the open. But the reason which he wanted concealed,Cowan testified, was not Stewart's leadership in the Union, of which he was aware,but Stewart's prior conviction for assault and his "braggadocious" manner.Cowan,after first denying he ordered either Jackson or Hemphill to discharge Stewart, thentestified that he told Jackson that he thought Stewart, because of these qualities,was a "menace to his operation," who ought to be let out.Cowan then explainedthat he suggested to Jackson "to find a way to get rid of him [Stewart]," withouthaving it known that it was because of Stewart's prior conviction and his "bragga-docio."The reason, Cowan explained, is that "it was a delicate situation," in whichhe "didn't want a man slandered unnecessarily" and also, did not want "our cus-tomer [to find] out that we had that type of man," lest it "put a bad taste in theirmouth toward our organization."The plan of indirection being thus admitted, the only question is what reason wassought to be concealed-Stewart's union activity or his prior conviction and"braggadocio."Another reason for the "delicate" situation concerning Stewart was his constant"bragging," according to Cowan, of having contracted a venereal disease on theisland.Before Cowan so testified, Respondent's counsel queried numerous wit-nesses about whether Stewart was not known to have had such a disease, giving theimpression that Stewart's presence was endangering the health of the members ofthe crew. It was later developed that Stewart was sent in by helicopter to the islandfor a medical checkup, and the report was that he did not have any communicabledisease, venereal or otherwise.This last happened months before the discharge andits significance in motivating the admittedlysub rosatechnique for the severance ofStewart is still somewhat obscure.There is an intimation that Stewart's braggingabout having a venereal disease, even falsely, made him undesirable, and was amatter which too had to be concealed from the "customer" as a "delicate" matter.The flaw there is that Cowan had already mentioned this to the "customer." Cowantestified that when he decided to have Stewart flown in for a medical checkup, hespoke about it to Humble Oil when he made arrangements with Humble for the useof the helicopter to fly Stewart in.It surpasses understanding that if the prior conviction and the "braggadocio" ofStewart motivated the desire to be rid of him, Cowan should have found it necessaryto resort to the stratagem of hiding that reason from its customer. If the prior con-viction of Stewart was thought to make him a "menace" to the operation, one wouldrather expect that Cowan would have been confident it would redound to Respond-ent's credit with the customer to have eliminated that menace at once and for thatreason.More importantly, one would expect that if Respondent thought the cus-tomer took such a grave view of a prior conviction, Respondent would have madesome serious effort to inform itself about such matters if only to the extent of onlyasking an applicant about any prior conviction.Respondent has an application formwith a place reading, "Have you ever been convicted of a felony?"Yet Office ManAdams, who interviewed applicants in Cowan's absence, testified these blanks werenot filled out, either at the time of the interview or even before the man was put towork, and that the information in which Cowan was interested was "what kind ofexperience he had" and "if we had hired him, whether he had been fired before."Cowan, who heard Adams testify, in no way challenged the procedure described byAdams.What this would seem to reflect is a recognition by Respondent and itscustomers of the realities concerning the manpower available for the operation. Itiswork calling for men of physical hardihood.The crew generally consists of high-spirited people who do not flinch from combat and are exposed to the hazards ofhard living, where trouble, sometime of a serious nature, can ensue.This perhapsmakes understandable Respondent's concentrating, when it hires a man, largely ona man's prior experience and his prior employment record with it.Stewart, over the 9 months he worked for Respondent, had a performance recordwhich establishes the reverse of Cowan's description.The only witness who had TIDELANDS MARINE SERVICE,INC.307anything adverse to say about Stewart was Cowan. Three tool pushers from theST-6were put on the stand by Respondent,and not one testified adversely about his work,demeanor,or personality.17Charles Dunn, whose case in no way involved Stewart,and who would thus have had no reason to anticipate he would be asked about him,was questioned about him by Respondent's counsel, out of manifest confidence inDunn's objectivity.Dunn replied:"Stewart was a good man and did his work....I know of no enemies he had." Just as Cowan attributed to Jackson a preconceivedintention to be rid of Dunn, so too did he attribute to Jackson the same intentionto be rid of Stewart.Cowan testified Jackson expressed to him deep fears of Stewartbecause of his prior conviction and "braggadocio,"which was rather absurd,for thetwo had been roommates and apparently buddies before Jackson became a supervisor,and Jackson's praise of Stewart as the best enginemanon the ST-6was both emphaticand sincereAdded to theabove is the objective record.There is not a break incontinuity of Stewart on the job since the day he was hired-a markedly uncommonand valued attribute in a staff which Respondent,in another context, testified isunstable and subject to constant turnover,due to quittings,showing up drunk on thejob, drinking on the job, showing up late, not showing up at all, etc.Cowan, in his characterization of Stewart as a sinister being,is thus all alone ona sea of noncorroboration.In any event,the record totally discredits Cowan's testi-mony concerning the reason for his admitted suggestion to "find a way to get rid of"Stewart:for Stewart's prior conviction and "braggadocio"neithermotivated thatsuggestion nor would it be the kind of motivation which, if it had existed,he wouldhave had any particular reason to conceal from the customer,as he claimed.On the other hand, the record abundantly links Cowan's admitted hostility toStewart to Cowan's admitted knowledge of Stewart's leadership in the Union.First,Cowan's manifest,indeed acknowledged,interest and purpose in insuring the Union'sdefeat and his bitter reference to the "53 so-and-so fellows"who voted for the Unionwould in themselves be the more likely cause of this conceded hostility.There isalso specific evidence that this animus was vented toward Stewart because of hisunion roleRaynor testified to a conversation after the election at Cowan's officebetween the latter and himself and crane operator Hassell Daws.Daws was variouslyidentified as the avowed opponent of the Unionon theST-6Raynor testified thatDaws, in that conversation,reported to Cowan "how much trouble Stewart wascausing ontheST-6withhis talk of the Union,"and Cowan jestingly asked, "whydidn't we tie a rock on Stewart and drop him over the side."Cowan denied usingthe language,in jest or otherwiseHe was not specifically asked about whether hehad this conversation with Raynor and Daws. Later,however,in detailing how helearned of Stewart's conviction,he testified Daws reported this to him several weeksbefore Stewart'sdischarge in the presence of Raynor.Raynor was not specificallyasked whether Stewart's conviction was mentioned at that conversationDaws wasproduced by Respondent as a witness and, after a few preliminary questions Respond-entwithdrew him when the General Counsel refused to produce Daws' pretrialstatement 18The reasonable inference is that Daws did report Stewart's vigorousunion advocacy and that this provoked the hostile comment with the jesting referenceto tying him to a rock.There is evidence also that even before the election Cowan was not as unconcernedabout the nature of Stewart's advocacy of the Union as he professed.James Demarco,whom Cowan sent to theST-6beforethe election to "talk it up with the boys" infavor of Cowan's rosition,was specifically asked by Cowan what Stewart was sayingabout the Union.19These factors,in combination,would indicate that the motivating cause whichCowan admittedly sought to conceal through a stratagem was Stewart's leadership17They were not asked by Respondent's counsel,who presumably would have done soif they could have corroborated Cowan's Since the statement was not soughtas an aid incross-examination, it did not fallwithin the rule ofJencias vUnited States,353 U S 657, orRa-Rich ManufacturingCorporation,121 NLRB 700 SeeRacer Tanning Company,122 NLRB 640.'B Cowan admitted talking to Demarco about Stewart, but testified that Demarco toowas aroused by Stewart's "long" conviction record and reported this to himDemarco,who testified well before Cowan,was not asked about this convictionCowan's loosenessinascribing to Demarco a reference to Stewart's conviction is manifest from Cowan'sother testimony, previously mentioned, in which he asserted that he had learned ofStewart's conviction only several weeks before his discharge, which was after the election,thus refuting Cowan's assertion that Demarco in this preelection conversation said any-thing about a prior conviction of Stewart6 R 1-49 2-6 3-v o f 140-21 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the Union rather than his prior conviction and his "braggadocio." Indeed, thereis testimony that Hemphill linked hismission inrespect to Stewart to the Matter'sunion activity.Raynor testified, without denial, that after Stewart's discharge, Hemp-hill volunteered the statement that he "didn't hear any more talk of the Union sinceCurtis Stewart had been fired," which evoked the response from Raynor that "infact, you're the first person I have heard talking of it since then."Since Cowan admittedly wanted a "way" found to get rid of Stewart, his denialthat he sent Hemphill on that mission is incredible.The manner in which Hemphilltestified concerning his conversation with Jackson, in which Stewart's name wasbrought up, left no doubt of his purpose to lay the groundwork for the dischargeof Stewart.Piecemeal, in the course of professed lapses of memory, Hemphillwound up substantially corroborating Jackson's version.Thus, Hemphill admittedhe had not previously met Jackson and that he initiated the conversation with him.He admitted the name of Curtis Stewart was mentioned, and after saying he"believe[d]" that Jackson mentioned Stewart first, said, "I don't know, I think he didto tell you the truth, I can't say for sure "Concerning whether he had Stewart'sname on a piece of paper, he answered, "I don't know whether I did or I didn't.It has been so long I just can't answer that definitely.It appears it might have been,I don't know, let's see, I think I asked after Jackson said something about him,I askedwhat kind of looking fellow hewas, I believe, something to that effect."Thathe should have written down Stewart'sname at all,whether before or after Jacksonspoke to him, and have asked for a description concerning him would in itselfconfirm that he hada mission inregard to him.As the inquiry proceeded, thewitness could not tell or remember just how or why Stewart's name cameup in hisconversation with Jackson, although he admitted no other employee'sname wasmentioned, and that no other employee's name was on that piece of paper. Indue time, he was not altogether certain that it was after his conversation withJackson, rather than before, that he wrote Stewart's name down: "I am pretty sureI did, but as far as staking my life on it or my arm, no."Hemphill's corroboration of Jackson is thus so impressive as to require creditingthe latter's version of their conversation. Independently of this, Hemphill's admissionof what he did say and of his manner of effectuating Stewart's discharge is initself consistent only with prior intention to discharge.One does not write downthe name of a person one has never met, stay awake all night timing the length of aclaimed infraction by that person, which could be terminated on the instant by anorder to get back to his watch, and without prior warning, single him out fordischarge in connection with what must have been a two-man transaction (asHemphill's reference to a "bull session" would indicate) unless he is out to "get"that person.20The conclusion to which the evidence points would seem to me fairly inescapable:the preconceived intention to be rid of Stewart, which Cowan admitted to exist, wasmotivated by Cowan's admitted knowledge of Stewart's leadership in the Union, andnot his prior conviction and "braggadocio"; Cowan sent Hemphill to theST-6with the specific mission of executing that preconceived intention; Hemphill askedJackson for a description of Stewart to assist him in achieving the mission andduring the shift deliberately lay awake all evening in order (to use Cowan's words)to "find a way togetrid of" Stewart; and Stewart's alleged loitering in the galleywas the pretext used in accomplishing the mission.Except for Cowan's resentmentof Stewart's leadership in the Union and his desire to assure the defeat of theUnion in the anticipated runoff election, Cowan would not have discharged Stewartbut, on the contrary, would have retained him as a competent, steady, and reliableengineman, who, contrary to Cowan'sassertion,had the esteem of his fellow crew-members.2120 Stewart testified there was an AB who had been in the mess hall at the same timeHemphill testified Stewart "might have been talking to an A B on watch, I don't knowI don't think so I think it was somebody that had gone off of watch as well as Iremember"The dilemma in which this puts Hemphill is that if he thought it seriousenough to be a cause of discharge, he would have found out whether the A B was on oroffwatch and, on the other hand, if he did not think it serious enough to ascertain theidentity of the other alleged offender, he could not have thought it a serious enoughoffense to be a ground for discharging Stewart.21A further attempt to build up Stewart as a sinister character was made through anincident between Stewart and Hemphill after Stewart's dischargeHemphill foundStewart taking down, with his penknife, a company sign in the galley regarding the re-moval of paper cups and told him not to do it. The patent effort to make it appear thatStewart made a threatening gesture with his knife petered out from Hemphill's descrip- TIDELANDS MARINE SERVICE, INC.3093.The discharge of Philip R. Wagner ontheST-1Philip(Blackie)Wagner had been employed by Respondent as an enginemansince December 1954. From December 1955 untilMay 17, 1956,he worked on theST-1.While on that vessel he had helped organize the crew of theST-1onbehalf of the Union.Jackson testified that during his period as relief supervisor,when theST-1was among the vessels visited by him, Cowan specifically includedWagner among those he wanted gotten rid of becauseof theirleadership in theUnion.Raynor testified that Jackson, at one time when he was departing fromtheST-6,told him he was going totheST-1,where he would fire Wagner.Wagner was in fact discharged from theST-1by Supervisor Hatfield, the reasonon the blue slip being,"I cannot use."This occurred after Wagner had spent 261/2hours on watch.Four days later, Cowan told Wagner "Hatfield had made amistake," and put him on theST-4.Wagner was discharged there on June 2.in explaining Hatfield's "mistake,"Cowan cited Wagner's discharge as still an-other instance where the action was motivated by an underlying reason too"delicate"to be stated openly.Cowan testified that he called Hatfield about the discharge onthe radio communication system and that the latter said he could not discuss itthrough thatmedium.Cowan indicated that he had a "hunch" of what Hatfieldhad in mind from what he knew about Wagner. He pictured Wagner as a bathless,non-clothes-changing,nonshaving sloven, with a body odor so overpowering thatwhen he called at the office for his money, he, Cowan,had to breathe into theair-conditioning unit to avoid the smell.Accordingly,Cowan testified,he traveledthe 180 miles from Grand Isle to Venice, near where theST-1was located, inorder to discuss the matter, because he,too, "did not like to discuss a man's personalhabits by air."Cowan testified that Hatfield said he had complaints about Wagner'sbody odor from crewmembers and "customers,"that he was filthy, and his shipmatesrefused to be with him, and that was what was encompassed in the "I cannot use"ground assigned for the termination.Cowan testified that "we had a ticklish situa-tion, a delicate situation," that he had never told a man he stank in his life with theresult that he concluded that Hatfield's"I cannot use" reason was "insufficient"and a"mistake"; and so he sent Wagner to another vessel.Cowan thus pictured Supervisor Hatfield as the initiator of Wagner's discharge.Hatfield said exactly the opposite.According to Wagner's undenied testimony, Hat-field, at the time he discharged him, told Wagner that Cowan"had been raising thedevil with him because he hadn't got rid of[Wagner]," that he had tried to explainto Cowan that Wagner "was the best man he had on the rig," but that Cowan insistedhe get rid of Wagner,"that he had his orders and that was all there was to it." 22Hatfield's dischargingWagner thus takes on some elements of Hemphill's similaraction in respect to Stewart.An underlying"delicate" reason is advanced as motivat-ing the desire to get rid of Wagner,and the specific reason given by the supervisoris intended to mask it.Respondent disputes that the above was a discharge at all.The General Counselurges that it was, and that it was antiunion motivated.The General Counsel citesthe June 2 discharge,as he did in the case of Gautreau(supra,section A 2), not as aseparate unfair labor practice,but as proof that the reinstatement of Wagner onMay 21 was not in good faith.We come to this later.The recordsustains theGeneral Counsel's contentionthatHatfield's action in respect to Wagner was a dis-chargeAll supervisors had thepower to dischargeFurther, theST-1was oriented,not to Grand Isle, but to Venice, about 180 miles away.A person sentin from theST-1would thusnot go to Grand Isle, where Cowan could pass upon the groundassigned on the termination slip, but would proceed toVeniceand then home.Wagner owed his reinstatement to the fact that he took the initiative in calling Cowanand protesting it, and this led to Cowan's inquiry, which culminated in his puttingWagner ontheST-4,afterWagner lost 4 days' work.3 am satisfied that Hatfield's discharge of Wagner,as he told Wagner at the time,was not his own doing,but was in response to Cowan's insistence.There are onlytion, which, at most, added up to a sullen answer in resentment over his discharge, whichStewart had protested was groundless. In addition to Stewart's "braggadocio," Cowanmade repeated reference to Stewart's penknife as a distinguishing characteristic, againwith not a shred of support except for the anticlimactic Hemphill Incident.The sug-gestion that Stewart customarily brandished a penknife or that his ownership of onebothered anyone on the gulf is not supported by the recordHatfield's declaration as a supervisor concerning the reason for his discharging Wagner"would bind management" as a declaration against interestN L R.R v L C Ferguson,et al,257 F 2d 88, 92 (CA5) ; Drico Industrial Corporation,115 NLRB 931Hatfielddid not testify. 310DECISIONSOF NATIONALLABOR RELATIONS BOARDtwo reasons which could account for Cowan's putting that pressure on Hatfield-eitherWagner's overpowering body odor or his leadership of the Union on theST-1.I am relieved of the dire necessityof passingupon whether Cowan's or the em-ployee's sense of smell would impel him to interdict an employee, since he disclaimsregarding that as a sufficient reason to get rid of a manThat being so, the onlything which could rationally account for Cowan's importunities to Supervisor Hat-field is Cowan's interest and purpose in insuring the Union's defeat.Wagner playedan active role on behalf of the Union on theST-1.Jackson's testimony that Cowanwas among the union supporters whom Cowan specifically stated he wanted gottenrid of furnishes a direct nexus between Wagner's union role and a discharge whichisotherwise rationally incomprehensibleIhave previously stated that I will notsustain -a case which rests on Jackson's testimony alone (see, for example, the caseof Virgil Schrage,supra,section B 2 c).Here the corroboration of Jackson is ratherimpressive:Cowan's manifest interest and purpose in defeating the Union, his sys-tematic efforts to ascertain the identities of union supporters, his avowal to avengehimself of the "53 liars" who supported the Union and that he knew who they were-all of these furnish a rather compelling basis for inferring that the instructions toHatfield to be rid of Wagner were due to Wagner's active efforts on behalf of theUnion. I accordingly find that Wagner was discharged on May 17 by Hatfield pur-suant to a command from Cowan that he get rid of him, and that Cowan's commandwas motivated by his admitted hostility to Wagner, not for his untidiness and bodyodor, but for his activity in the Union.23The General Counsel insists that since Cowan's countermanding of Hatfield'saction was only a tactical device prompted by therealizationthat the reason chosenby Hatfield could not stand up, there was a continuing motive to be rid of Wagnerand thus his reinstatement on May 21 was not in good faith.The weakness in theGeneral Counsel's position, as I have stated in respect to a similar contention in thecase of James Gautreau, is that whatever Cowan's motive in reinstating Wagner, itdid not exempt Wagner from the obligation of rendering satisfactory performance onthe job.He was discharged on June 2 by Supervisor Hayes after countering Hayes'accusation of a dereliction in duty, whether rightly or wrongly made, with such opencontempt as to impel Hayes to discharge him in vindication of his own authority.I accordingly find that the discriminationagainstWagner lasted from May 17to 21, the day Wagner was reinstated, but not beyond this.4.The discharges on theST-2by Supervisor ReamsAs previously found, Cowan, at the time he made Reams supervisor, told him thatthere were 53 men in the gulf who would have to go because they had voted forthe Union.Reams further testified that not long after this, before returning to thegulf, Cowan specifically ordered him to find some reason to fire Norman de Lapou-yade and Robert G. Farrar, the former because "he was right out there in the openbeing a union man," and Farrar because he "was down at .theengineroom tellingthe enginemenwhat they wouldn't have to do if the Union was out there in theGulf."Reams testified that when he returned to GrandIsle aftera 3-week stretch on thegulf without firing either person, Cowan asked why he had not done so.Reams, ashe testified, replied they had been doing their jobs and so had not furnished him witha pretext to discharge them; Cowan then threatened that if Reams could not do hisbidding, he would get "somebody that could."On June 20, about a day or twoafter his return to the ST-2, Reams discharged De Lapouyade.He testified thereason he gave De Lapouyade is that he "hadsomecomplaints" about him.Thereason he put on De Lapouyade's termination slip was, "Work Unsatisfactory."Reams testified that he had told Cowan and that De Lapouyade's work was satis-factory, he being a person of average competence.m To corroborate Cowan's portrait of Wagner as an untidy, ill-smelling person, Respond-ent produced Horace Bishop, who had worked not on theST-1.but theST-4,Wagner'ssecond vessel.Respondent's counsel introduced this subject to the witness by describingWagner as he appeared when he had testified several weeks previouslyThe descriptionincluded,apart from Wagner's features, a neat attire and a trimmed beard.Because ofthe element of neatness,the witness professednot to know anyone bythat description,even though added to it was a reference to the "piercing black eyes,"which would un-mistakably distinguishWagner,whose size and build were also describedCowan, whofollowed Bishop, testified that he too would not have recognizedWagner from that de-scription,because of the interjection into it of the element of neatnessI am satisfiedthat Bishop and Cowan well knew who was meant and that neither was candid in hisprofessed nonrecognition of the person described. TIDELANDS MARINESERVICE, INC.311Reams went on totestify thatwhen he nextcame ashore on Grand Isle, Cowanpraised himexuberantlyfor having gottenrid of De Lapouyade, but then got to workon himto getrid of Farrar.Reamstestified thatin that sameconversation, Cowanspoketo Reams abouta lad whomhe sentin forsleepingon deck and whom hecould only remember as "Mac," and that instead of discharging him, Cowan trans-ferred him to anothervessel,on the ground that "Mac" was a good "company man"and that he "wantedrun offall the union men before he had anotherelection," notthose who were a potential vote for the Company.24Reams testified that he finally did Cowan's biddingin respectto Farrar on July28.On that day, he sent Farrar to GrandIsle givingas the reason on the ter-mination slip that Farrar "would not wash main deck "At the same time, healso sent inEdward LeDuc for "loafing in themess hall."LeDuc had never beenmentioned by Cowan toReams,nor had he been suspected of prounion sympathies.Reams testified that hediscoveredLeDuc'srole in theUnion shortly before this,when he was handed a lost wallet, and on looking inside for its owner, he founda card showing that LeDuc was an organizer for the UnionReams testified befired LeDuc in deference to Cowan's orders to get rid of all union supporters.Although testifying or intimating that the deference thus paid to Cowan was inorder to be able to retain his job, it appeared that at the same time that he dis-charged Farrar and LeDuc, Reams quit his own job.Reams went back to GrandIslewith his two dischargees on the same helicopter.At Grand Isle, Reamswent to a tavern with LeDuc and Farrar, and rode to New Orleans with Farrar.Two days later, he met them at the Union's headquarters in NewOrleans, andwent on with them to the office of union counsel, where each of them gave a writ-ten statement.The above was not the first statementReams gaveto the Union.He gave oneearlier,before discharging Farrar, on a visit to the union headquarters, whichReams said he had made on his own. He testified that he then informed theUnion that Cowan had said it was either Farrar's job or his.Reams, after in-sisting that his resignation was due to a revulsion at what he had been obligedto do at Cowan's bidding, admitted that one of his reasons for resigning was toenable him to give a statement for LeDuc and Farrar to the Unionand that hehad made a rendezvous with them for that purposeIn November 1956, several months after his discharge,Reams, ashe admitted,was signed up for an oceangoing trip on a ship manned by members of the SIU,and he hassince sailedon other such trips.This is a desirable assignment usuallyreserved for persons enjoying "full book" membership in SIU,Reams is not amember of SIU but of the International Brotherhood of Electrical Workers.Even if we should accept Reams' testimony that Cowan had ordered the dischargeof Farrar on some pretext, it is clear that the action he took in respect to Farrarand, for good measure, LeDuc, was not in execution of any orders of Cowan, butto advancean interestof his own.There is sufficient indication that Farrar andLeDuc were parties to this collusivearrangement.The rendezvous with Farrarand LeDuc for a meeting at the union headquarters wouldappearto have beenmade before their discharge.Lewis A. Young, a supervisor of the food cateringservice on the vessel, credibly testified that he overheard them make that arrange-mentthe day before the discharge.Young so testified at the original hearing.Reams, atthe supplemental hearing, confirmed the fact that he had made thisarrangementbut insisted this happened only after the dischargeand afterthey gottoGrandIsle.ButYoung could only have known about it if he had heard iton the vessel.The allegations of the discriminatory discharge of LeDuc and Farrarare accordinglynot sustained.The discharge of Norman de Lapouyade is on a differentplane.Cowan testifiedhe became interested in getting rid of De Lapouyade as a result of discoveringthat he had once been convicted of dope addiction.25Cowan testified that hecommunicatedthis to Reams, but, in deference to his relations with his "customer,"he did not want to have it out in the open that the drug addiction was the reasonfor terminating De Lapouyade.He confirmed Reams' testimony of his fulsomepraise for having sent De Lapouyade in, but he testified that it was because hedid not want a convicted drug addict on the gulf.2' Since "Mac" was never identified, that testimony is given no weight.However, aside effect of this matter is that Cowan Identified Vergil Lee as the person sent in byReams, which was wrong and later retracted by him after the Trial Examiner pointedout to him the elements in the record, which made it impossible for Cowan's testimonyto be correct21FBI data introduced by Respondent concerning him show a conviction,in 1937, forusing narcotics,and arrests,on suspicion of being a narcotics user,in 1950, 1951,and 1953. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDCowan's testimony concerning De Lapouyade is of a piece with his testimonyconcerning the discharge of Curtis Stewart on theST-6.There too he testifiedto a reason for wanting Stewart discharged and suggested that a "way" be foundto do so, without having that reason come out in the open. In Stewart's case,itwas a prior conviction for assault and his "braggadocio," and in De Lapouyade'scase, it was the discovery that he had a conviction for using narcotics.The difference in De Lapouyade's and Stewart's cases, however, is that the par-ticular circumstances of the discharges are developed in Stewart's case by variouswitnesses, including Stewart himself, and stands up quite apart from the testimonyof Jackson, on whose uncorroborated testimony I would not predicate a findingof discrimination.While the De Lapouyade's case has elements similar to Stewart'sand in some respects to Wagner's insofar as Cowan here also admits to a pre-existing intention to be rid of an employee for a reason which was sought to bemasked, we do not have the specific recital of just how this discharge waseffectuated,other than the uncorroborated testimony of Reams. I am therefore constrainedto hold that the complaint in respect to De Lapouyade is not sustained.5.The layup of theST-4and the layoff and failure to recallmembers of its crewOn June 7, 1956, theST-4went into drydock for routine repairs.Of its crewof 13, 3 were retained, 1 on the same vessel and 2 by transfer to other vessels.The remainder, including eight complainants, were told theST-4would be laidup "a month or more." They never saw service with Respondent again 26The record indicates that the crew of a laid-up vessel are not laid off and thatthey are absorbed elsewhere in Respondent's operation.Respondent explains thatthiswas so only because a ship going into drydock normally met up with onegoing out of it, with the result that the crew and equipment on the vessel enteringdrydock are transferred to the vessel going out. It explains that theST-4,as ithappens, did not have that luck; that when theST-4entered drydock there wasno ship leaving drydock to which its crew and equipment could be transferred.The crew of theST-4,according to those members who testified, were told theywould be informed when there was something for them. Indeed, they were un-der the impression that their returning hinged on theST-4'sleaving drydock, andseveral of them, Jerome Gaspard, Percy Kennedy, and Trout Felker, called andinquired from Cowan when theST-4was leaving drydock.He told them he didnot know.WhenST-4finally got out on the gulf, Felker, who had been specificallytold by Dalton Hayes, his supervisor, that he was to return to the ship when itleft drydock, actually got on theST-4,only to be told by Cowan that he couldnot work on it.Respondent's explanation for the old crew not coming on theST-4 is that when that ship left drydock, the previously existing pattern of oneship going out for every ship coming in was resumed: as theST-4was going out,theST-5was coming in, and so theST-4was taken over not by its old crew,but by the crew of the incomingST-S.Just why the pattern should have changed whenST-4went into drydock, only tobe resumed when it left, in each case to its crew's detriment, does not appear.Atany rate, the crew of theST-4were definitely of the impression that they were goingback with theST-4,as their questions to Cowan as to when it was leaving drydockimplied.Yet whenever they did so inquire he did nothing to disabuse them of thatimpression.It appears, moreover, that Respondent's capacity to absorb the eightin question did not truly hinge upon whether there was a vessel going out of drydockto meet the one coming in.Apart from Respondent's own records, which will bedescribed shortly, the most objective testimony on that score came from a witnessproduced by Respondent in connection with another subject, who had no reason toexpect he would be interrogated about this matter. It was John R. Saucier who, aswill be recalled, testified as a witness for Respondent in connection with the incidenton theST-6,previously related, in which complainants Dunn and Murphy had beeninvolved.Saucier reached the present subject quite fortuitously: he was relating hisexperience with Respondent after his transfer to another ship following the incidenton theST-6,when he rose to the rank of supervisor, and in the course of it was able tofix the time of a certain event in relation to the layup or drydocking of his particularvessel, theST-8.His testimony concerning what happens to the crew of a laid-26These eight,with the date of commencement of their services,were-Enginemen:George D. Jacobus (June 23, 1954; David F. Moore (May 2, 1956) ; John Murry (Novem-ber 5, 1953) ; and Peter Annino (March 6, 1956). AB's: Jerome Gaspard (March 30,1954) ; Chester Holtz (May 5, 1953) ; and Percy Kennedy (May 23, 1956). Craneoperator:Trout Felker(June 1, 1955). TIDELANDS MARINE SERVICE,INC.313up vessel achieved special reliability from the fact that he had not conferred withanyone about the subject. (Indeed, Respondent counsel's request to suspend at thispoint for the purpose of conferring privately with the witness was, upon objection ofthe General Counsel, denied ) Saucier thus had no idea of how his testimony wouldaffect either side.When both counsel completed their interrogation of this witness onthe subject concerning which he had been produced, I invited all counsel to interrogatehim concerning what happens to the crew of anSTwhich has entered drydock.Nocounsel would interrogate him upon it.This left the matter to be explored by theone person uninhibited by any concern over what the answer would be. The follow-ing ensued:TRIAL EXAMINER: Well, if neither side wants to ask him, then this questionmust be left to the presiding officer.Do you say that ST-8 was in drydock andthat you were working aboard the ST-8?The WITNESS: Yes, sir.TRIAL EXAMINER: Now, to what extent, if any, were the people who composedthe crew after the ship pulled out to the Gulf, were they the same people beforeitwent into drydock? In other words, was there any comparison?The WITNESS: No, sir.TRIAL EXAMINER: Well, just what happened?Maybe you can put it in yourown way.What would happen to the men who would be taken off the ship inconnection with the drydock operation?The WITNESS: Well, they usually were placed somewhere else.They weren'tput `out on the grass' if it could have been avoided.TRIAL EXAMINER: Well, where would they be turned out to? You said some ofthem would be turned over somewhere else, but they wouldn't be turned out onthe grass.You mean they wouldn't be laid off, is that what you means?The WITNESS: Well, if it could be avoided in any way.TRIAL EXAMINER: Well, what was the usual thing in your experience, that theywould be turned out on the grass or that they would report on some other boat?I am asking what was the usual thing in your experience, if there was some-where else to put them or there was not somewhere else?The WITNESS:They usually put them somewhere else.TRIAL EXAMINER: Well, if either side wants to go into detail, they are free be-cause this opens up a new line of inquiry so far as this witness is concerned,and I would think that the Respondent should have the first crack at the witness.Redirect ExaminationQ. (MR. BROWN.) Mr. Saucier, what was done with the crew of the ST-8 whenitwent into drydock?A. As far as I know, they were placed somewhere else.******Q. Do you know where they were placed?A. No, sir, not offhand.Q. Do you know whether they were placed somewhere else?A. I believe they were, most of them.Q.What is the basis of your belief?A.Well, I seen them around, you know, coming in off the jobs after I wentback, after I got back.Q.Do you know whether they had a temporary period of being laid off?A. No, sir.Q.When the ST-8 went into drydock, was there another vessel comingout?A. None as I know of.Q.During the period that you were working for Tideland, how long a periodwas that?A. Almost two years.Q. During that period was there a fluctuation in the level of operations onthe Gulf?A. No, sir, I wouldn't think so. [Emphasis supplied.]Respondent's records strongly corroborate Saucier.They indicate that withoutregard to whether there was an outgoing vessel to meet the incomingST-4,therewere enough vacancies occurring shortly thereafter to absorb all eight complainants.Cowan testified that there was "a high rate of turnover in all classifications" becauseof constant quitting, failure to show up, drunkenness in appearing for work, drinkingwhile on the job, etc.This is illustrated by the figures in Respondent's summary for 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe typical year ending July 31,1956.The summary contains a breakdown for eachof the 24 half-monthly(presumably payroll)periods of that year.They show thatthe average number of persons newly hired during each of the semimonthly periodswas 18, and in the substantial majority of them,the new hirings exceeded 20. Signifi-cant to our inquiry is that during the first half-monthly period after the one in whichthe layup of theST-4occurred, namely that ending June 30, Respondent hired 15new men; during the next one ending July 15, it hired 17,and during the one after that,it hired 20.Thus, in any one of these half-monthly periods, Respondent had vacancieswhich could twice absorb the 8 in question,and over the 3 ensuing periods, it hada total of 52 vacancies which would absorb the laid-off group many times over.Cowan explained that the crew of theST-4did not fill these vacancies largely becausethey had not heeded his instruction that they call him to indicate their availability.He testified:We instructed each one of them,individually,to keep in close contact withus, because we had a fluid operation andwe told them to call us, collect call, atleast every day or so.[Emphasis supplied.]Thisis refuted by the instructions he sent to those who happened to be on days offwhen theST-4was laid up and therefore were paid off by mail. In the forwardingletter to them,he wrote:Enclosed please find termination check for work performed on ST-4.Dueto that vessel being temporarily laid up for repairs your services are not nowneeded.We will call you when something shows up.[Emphasis supplied.]Since no reason appears why the instructions to the men to whom the letters weresent should have been any different from those who were spoken to, it is a fair, ifnot a compelling,inference that the instructions were the same to all employees-that they would be notified when something showed up.Cowan's testimony is even more vulnerable in respect to those who admittedlycalled him.In point are his conversations with Jerome Gaspard and Percy Ken-nedy.Each, as Cowan admits, called Cowan and asked him when theST-4wascoming out of drydock and he said he did not know. Kennedy testified he calledCowan two or three times to ask him this and, as he put it, "I never could get anysatisfactory answer about it.He didn't know when it was coming out,and then hethought it might be laid up for a general run-around,Iwould call it."Gaspardcalled, as he testified,on July 8 or 18 and asked the same question and got the sameanswer.If,asRespondent insists, it is the custom for an outgoing vessel to bemanned by the crew of a vessel coming into drydock, it would have been the naturalthing to have then and there disabused each of them of the notion on which theirquestion was premised; and also, since Respondent was then filling vacancies in largenumbers,as its records show, it would have been natural to have told them to dis-regard theST-4and to come down, because there was work for them. This tooCowan did not do. Gaspard testified that when he called Cowan and the latter saidhe did not know when theST-4was going out, he told Cowan that he had seen thatRespondent was advertising in the New Orleans papers for enginemen and A.B.'sand that he understoodOfficeMan Gilland was recruiting new people for Respondent.Gaspard,as he testified,indicated to Cowan that there"were a lot of good A.B 's"presently available, mentioning some from theST-4,but Cowan laughed this off.Cowan testified that Gaspard, a few days before theST-4left drydock (whichwas July 27)had indeed called him and asked when the vessel was coming out, thathe told Gaspard he did not know,whereupon Gaspard asked,"How about a jobs"Cowan, as he testified,replied he did not know "when I will need AB's on there," andthat Gaspard"laughed and he said`Hell, I was just kidding...I'm going deep seathanks to you,.I'm making enough money going deep sea. I don't want a job."'Cowan's version of his conversation with Gaspard was at once vulnerable on the scoreof probability:itwould hardly seem natural for an employee to trouble to inquirewhen his own vessel was coming out of drydock, then to ask for a job on anothervessel,only to follow this up by saying he was "just kidding . . . I don't want a job."Cowan'sversion is additionally vulnerable because his asserted statement that he didnot know when he would need A.B.'s is contrary to what the record shows: this con-versation,whether in the first or second half of July, was in a month in which Respond-ent hired 37 new men after having hired 15 in the last half of June. Further, Gasp-ard's testimonythatRespondent had advertised for enginemenand A.B.'s,as he toldCowan,is reinforced by Cowan's testimony that newspaper advertising was a constantsource of recruiting of new people,and the substantial number of new hirings in theperiod from the second half of June throughout July would indicate that this was TIDELANDS MARINE SERVICE, INC.315a period in which Respondent was recruiting and hence using this acknowledgedmedium for it 27At the same time that Cowan testified he told Gaspard he did not know when hewould need A.B.'s, he also testified he had earlier put in a call for Gaspard at theaddress left Eby the latter.Here he stressed that the address and telephone numberleftwas a cocktail lounge in a New Orleans hotel, patronized by seamen, but thatthe answer was that Gaspard was out to deep sea. It happens that before the hearingRespondent received from the General Counsel's representatives the data concerningthe interim employment and earnings of the various complainants.The informationconcerning Gaspard shows that sandwiched in between two periods of unemploymentfrom June 9 to July 30 (when Gaspard finally went on an extended voyage) is an11-day period of seagoing employment, between June 20 and July 1. Cowan testifiedthat in the call put in for Gaspard before the conversation initiated by Gaspard's call,the information was that Gaspard had gone to sea. E. A. Adams, who testified heput in the call, revealed that it was a person-to-person call, presumably made duringthe day. Since Gaspard could hardly be expected to be glued to the telephone at thelounge or hotel all day, it is difficult to conceive of a call which, if made, was morecalculated not to reach its object.Adams testified he had heard a voice at the otherend call out that he had gone to sea. But if there was any intention to reach Gaspard,itwould have seemed normal to leave a message or drop him a note. That Respond-ent knows how to contact a person if it wants to would appear from the letter ofreinstatement it sent Gautreau.The failure to take reasonable measures to establishcontact with Gaspard, taken in connection with the futility of Gaspard's call toCowan, when Respondent was actually hiring new men, rather compels the inferencethere was no intention to reemploy Gaspard from the day of the layup of theST-4,job or no.The same conclusion follows in respect to Kennedy. In Kennedy's case therecould be no claim he could not be reached, for when theST-4was laid up, Kennedywas put to work by the drydocking company on the very vessel being laid up-theST-4.Kennedy testified the job was temporary, but Cowan testified that whenKennedy called to ask when theST-4was coming out of drydock and was told byCowan he did not know, Kennedy, in turn, said he had "steady" employment withthe shipyard and he was not interested in a job with Respondent.Kennedy was alicensed A.B. and it is hardly likely that he would have preferred a job at the ship-yard, or have so told Cowan. But if the last was what Kennedy preferred he wouldhardly have been likely to have bothered, first to call Cowan, and then to askhim when theST-Ilwas going out, as Cowan admitted Kennedy did So far as thisobserver is concerned, Cowan did himself a special disservice by his absurdly in-credible version of this conversation with Kennedy.Here was a lad who was theliving embodiment of the absence of guile.Cowan's attempt to pervert the inquiryof the open-demeanored Kennedy, which the latter testified he made two or threetimes, concerning when he could go back to work, into a call having its purpose toadvise that he did not want to go back at all, apart from its utter ludicrousness,had a quality, I am constrained to note, which bordered rather closely on the reckless.We have previously indicated that Felker, the craneman, as Supervisor Hayeshad instructed him to do, appeared on theST-4ready to resume his duties the dayitwas leaving drydock.When Felker showed up on the outgoing STS, Hayes toldhim to call Cowan.Felker did so from the boat.According to Felker, Cowansaid he had been replaced.According to Cowan, he said theST-4was dispensingwith a craneman.Cowan testified Felker was not even laid off like the others.He was regarded as being still on duty and they had been searching far and widefor him because Respondent needed cranemen.But if that was so, Cowan beingnow voice-to-voice with the much-desired Felker, could have told him how muchthey were in need of him elsewhere and to stand by for an assignment.There is nosuggestion of a word to Felker concerning this.For all Felker was led to believe,this was the end of the road for him.Until now, we have been told how the various men were not available when theywere wanted, or not wanted when they were available.We also have two men who,when they called, were told according to Cowan to come right over, there were jobsfor them.These were enginemen David Moore and John Murry. Cowan testifiedMoore called on his and Murry's behalf and he answered that he was indeed hiringand he had jobs for them too. The only gimmick was that Moore, as Cowantestified, called from Port Arthur or Beaumont, saying he and Murry were there.2'Gaspard testified that the ad,which appeared in the New Orleans Times Picayune,had been under a box number which he traced to Respondent. 316DECISIONSOF NATIONALLABOR RELATIONS BOARDMoore never testified,so we do notknow how he followedup onthis call.Murrytestified, on the other hand, that when he was in New Orleans about 4 or 5 monthsafter the layoff, he calledat anoffice in New Orleans at which Office AssistantGilland was recruiting new men.Respondent indicates that in November it had suchan office in New Orleans and that the man put in charge was E. A. Adams, whosejob was similar to Gilland's.At any rate, whether it was Gilland or Adams, theperson entrusted by Respondent with that function in New Orleans told Murry,according to the credited testimony of the latter, that he would first check with themain office at Grand Isle, and the next day he told Murry he could not hire him"because of the trouble you had on the island."Murry, whose employment withRespondent went back to 1953, had had no "trouble" of any character.The regularity with which each of the crewmembers found themselves "on thebeach," with coincidence upon coincidence piling up all to their detriment and withvarious explanationscancelingeach other out, indubitably brings into question theprobability of things just happening that way rather than being by design. It isdifficult to conceiveof menbeing left out that way despite the ample availability ofnew positionsunlessthey were not wanted at all.Since the quality of their work is not impugned, and we mustassumeRespondentwas actingout of rational motives, we manifestly cannot ignore theelements in therecord which alone give rational content to what must be inferred to be a calculatedexclusion from work. Those elements center around Cowan's avowed hostility to theUnion andhis efforts to insureits defeat in the anticipated election.There is not evi-dence here,as in priorcases, that Cowan specifically expressed a prior intention to berid of any member of this crew. But it does appear that theST-4included two of themost active leaders and solicitors on behalf of the Union.These were JeromeGaspard and Chester Holtz.Gaspard, in 1955, spearheadedthemovement forNMU, during which he had the encounters with Cowan, as reviewed earlier.Whenthe SIU entered the picture in February, Gaspard went over to them, and in thecourse of it he and Holtz, who handed out the Union's literature and pledge cards,openly fraternized with the organizers of the SIU.This evoked the comment fromCowan to Gaspard, "I see you still hanging around your Union buddies."GeorgeJacobus,who entertained organizers for the Union and who thought he hadmanaged to keep it a secret, was told by Cowan, about a week before the election,that his wife was understood to have been exchanging notes with one of the unionorganizers,with thecommentthat he had thought Jacobuswas a good"companyman." 28John Murry, as will be recalled, shortly before the election was shown a listof names by Cowan and asked which of these he understood to be for the Unionand upon Murry's protesting his ignorance, showed him his own name, askinghim, "How does this name seem to hit you?"As will be further recalled(supra,footnote 13), Cowan solicited the votes ofemployees on theST-4right up to the election, specifically Murry, while he andanother employee were waiting to be called in to vote and Jacobus, when he handedhim the mail ballot, in which he took that occasion to ask Jacobus about the attitudestoward, and the activities on behalf of the Union of employees on the vessel, suchas Gaspard, Holtz and Murry.Cowan's expressions of bitterness and disillusionmentat the sizeof the SIU votehave been noted, as was also his statement that he could avenge himself on the"53 liars" in the gulf and that he knew who they were.Also observed has been thefact that one with an avowed hostility to the Union, who embarks upon the systematicquest to ascertain identities of union supporters, can reasonably be said to have apurpose in obtaining such information. It is thus a reasonable inference thatCowan's hostility extended toward the crew of a vessel actively identified withunion support like the ST-4 as it did in respect to individual employees shown bydirect evidence to have been the specific target for such activity.Not all of the laid-off group were outstandingly active for the Union, however.Moore and Kennedy were identified as supporters of the Union, and Felker signed28During Jacobus' cross-examination, Respondent's counsel, with Cowan at his side atthe counsel table, suggested that Jacobus' conversation with Cowan concerned his wife'shaving been arrested on a charge of prostitutionJacobus, who seemed less disturbedabout the question than attorney for General Counsel, made it clear that this last occurrednot in 1956, but in the summer of 1955, when his present wife, who was then only en-gaged to Jacobus, was mistakenly arrested by the authorities due to the similarity of hername to that of another person. The future Mrs. Jacobus was soon completelycleared.Cowan, when he took the stand, never pressed the suggestion that the 1956 conversationrelated in any way to the 1955 incident. TIDELANDS MARINE SERVICE, INC.317a union pledge card.Givens, an electrician who was retained on theST-4throughout,and Bourg, who was sent to another rig, were identified by some employees on theST-4asmen who had signed union pledge cards.Edward LeDuc wound up onanother vessel and ultimately on the ST-2, but so far as appears his role in theUnion had been unknown until, as will be recalled, Supervisor Reams of theST-2discovered LeDuc's organizing role the day he collusively discharged him.Therecord would thus not warrant a blanket finding that all of the eight persons laid offwhen theST-4drydocked,whatever the preexisting motive, were discriminatedagainst by the mere fact of the layoff.We must take into account the efforts theymade to indicate their availability and Respondent's rejection of them despite theirmanifest availability and the existence of jobs at which they could have been placed.This would rule out those employees who did not testify and concerning whom wehave no particulars regarding later efforts to obtain employment-Moore, Annino,and Holtz. It would also rule out Jacobus, who construed the letter to him, of thekind previously quoted, as an outright discharge and left Grand Isle, with apparentlyno information concerning where he could be found.On the other hand, it wouldinclude Jerome Gaspard, Percy Kennedy, John Murry, and Trout Felker. They didcontact Cowan, when Respondent was taking on new people, and made known, theiravailability.Since not all the dates can be stated with precision, we shall make theapproximation which is most favorable to Respondent. Cowan testified his talk withKennedy was about 2 weeks after the layup.We shall set the date as of the end ofthe payroll period embraced thereby, or June 30. Gaspard testified his call to Cowanwas on July 8 or 18. The period in his case will commence on the later date, or July18Since Felker had contemplated being on his days off until the ST-4 went out, hisperiod of discrimination began July 27, 1956, the day on which theST-4went outof drydock. (This is not on the assumption that he should have gone out on theST-4,but on the basis of Cowan's assertion that the operation was in need ofcranemen and that the only thing which accounted for Felker's not going out againwas his unavailability, a factor which no longer applied when Felker called Cowanright from theST-4on July 27.) John Murry specifically applied to be taken backwhen he called at Respondent's recruiting office in November 1956, and was refusedbecause of the "trouble he had on the island," which, in context, and consideringthe absence of any other "trouble," could only have referred to his support of theUnion. Since the specific day in November does not appear, the commencement datewill be the last day of that month-November 30.It is accordingly found that because of their support of the Union, Respondentdiscriminated against Percy Kennedy on and after June 30, against Jerome Gaspardon and after July 18, against Trout Felker on and after July 27, and against JohnMurry on and after November 30, 1956, by failing to take them back to work after alayoff, despite the availability of positions for them.C. Concluding findingsWhat appears is that Cowan's admittedly strong interest in defeating the ChargingUnion was not limited to counterpropaganda as he claimed.His interrogation ofemployees such as Lee, Murry, and Gautreau, indicates that he was bent on ascertain-ing the identities of union supporters; and his discharge of Gautreau after receivingconfirmation from him that he had joined the Union indicates that the purpose of hisseeking toelicit the information was hardlyinnocuous.Cowan's expressions of bitterness toward the "53 liars" on the gulf who voted forSIU and his statement that the would be rid of them arecoercive insofar as theywere made to rank-and-file employees such as Dunn and Raynor, as was also hisstatement that he knew who they were29So too, inthe context of this case as a whole,was Cowan's interrogation of Percy Kennedy and his fellow applicantconcerningtheir unionsentimentsat thetimehe hired them.Insofar ashis expressions of hostilitytoward the 53 who voted for the Charging Union took the form of instructions toSupervisors Reams and Jackson to get rid of union supporters and to find a pretext fordoing so, Cowan's action constituted interference, restraint, and coercion, independ-ently of whether or how these instructions were carried out, for an instruction to asupervisor to engage in discriminatory conduct does not have the immunity of normalmanagement communication 30 The same applies to Cowan's instructions to Super-visor Hatfield to get rid of Wagner, where Cowan's own motivation, whether disclosedto Hatfield or not, was to eliminate Wagner because he was a supporter of the Union.29N.L R.B v Nashua Manufaeturing Corporation of Texas,218 F. 2d 8186, 887 (C.A 5).30HN Thayer,99 NLRB 1122,1125, enfd.in part and remandedin part,213 F. 2d748 (C.A. 1), cert.denied 348 U S. 883. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough, as I have found, Cowan was motivated to discriminate against com-plainants because they were or he deemed them to be union supporters, the GeneralCounsel has not established that such discrimination was in fact accomplished in re-spect to all complainants.However, it has been established in respect to 8 of the16 postelection terminations alleged, namely, Charles Dunn, John P. Murphy, andCurtis Stewart on theST-6,PhilipWagner on theST-1,and Jerome Gaspard, PercyKennedy, John Murry, and Trout Felker of the laid-up ST-4 (although not as of thedate of the layup, as the General Counsel contended).In refusing to predicate findings of illegal action on the uncorroborated testimonyof Supervisors Jackson and Reams, I did not mean to endorse Cowan as a witness.Itwould seem manifest from the numerous contradictions, improbabilities, andabsurdities in his narrations, and the general character of his testimony, that I amfar from being too much more enchanted with the superior than I am with his twochosen representatives.His own admission that he broached to them the techniqueof stratagem to hide what he professed to be his true motivation for getting rid of anemployee were in themselves not calculated to elicit the highest moral qualities fromhis lieutenants.However, since the burden of proof is at all times on the GeneralCounsel, I did not deem Cowan's impaired credibility to have the kind of rehabilitatingeffect on Reams and Jackson which would have warranted acceptance, as againstCowan's denials, of testimony by them which was uncorroborated. The result is thatnone of the discharge cases to which Reams testified are sustained.The sustainedcases of Dunn, Murphy, and Stewart of theST-6,and Wagner ofST-1,concerningwhich Jackson testified, are based upon corroborating testimony of the most reliablecharacter, most notably revealing admissions by Cowan, and a surrounding contextlending compelling support to the inference of antiunion motivated discrimination.By discharging James C. Gautreau, Charles G. Dunn, John P. Murphy, Curtis R.Stewart, and Phillip RWagner and by failing to take back, after a layoff and despitethe availability of jobs and their demonstrated availability for work, Jerome Gaspard,Percy Kennedy, Trout Felker, and John Murry, Respondent discriminated againstthem for the purpose of discouraging membership in the Union, in violation of Sec-tion 8(a)(3) and (1) of the Act. By interrogating Vergil Lee, John Murry, andJames C. Gautreau concerning the affiliation of themselves and other employees withthe Union, by interrogating George D. Jacobus, when he handed him his ballot,concerning the attitude of fellow crewmembers toward the Union, by interrogatingDemarco concerning what Stewart was saying about the Union, Cowan, in the circum-stances here disclosed, infringed upon the rights of employees in violation of Sec-tion 8(a)(1). Respondent also invaded the rights of employees by Cowan's conductin personally soliciting the votes of Dunn and Murry while they were waiting fortheir ballots and of Jacobus when he handed him his ballot; by his statements toRaynor and Dunn that he would retaliate against the 53 persons who supported theUnion in the election, and by his instructions to supervisors to find a way to get rid ofemployees because of their support of the Union.A dismissal of the complaint will be recommended in respect to the remain-ing eight alleged discriminateesAlso recommended for dismissal will be the al-legations of the complaint attributing to Cowan a promise of a raise and threatsto close down the operations if the Union came in. This last, testified to by Stewart,Demarco, and Jacobus, was always linked to the argument that the wage scale,as promised by the Union, was incompatible with the limitations of Respondent'scontract with Humble.Also recommended for dismissal will be the allegationsattributing interrogation and threats to various alleged "agents" or "supervisors"of Respondent in the persons of certain tool pushers, and of Gilland, the officeman.The record does not sustain the allegations that any of these persons en-gaged in the conduct alleged.Hence, we need not determine whether these per-sons were "agents" or "supervisors" of Respondent in the context cited.D. The missing witnesses at the reopened hearingIn the Statement of the Case, it is mentioned that at the original hearing, counselforRespondent demanded production of the pretrial statements of certain wit-nesses for use on cross-examination, and that this was denied on the authorityof the then controlling decision inGreat Atlantic and Pacific Tea Company, Na-tional Bakery Division,118 NLRB 1280, in which the Board held that the doctrineofJencks V. U.S.,353 U.S. 657, did not apply to its proceedings 31On the date21While denying the motion of Respondentas ofright,at the original hearing, Igrantedthe motion for production of the pretrial statements of the first three witnessesas a matter of discretion, because I thought a proper foundation had been laid for theproductionof their statements under the doctrine ofN L.R.B. v. Quest-Shon MarkBrassiereCo., Inc.,185 F.2d 285(C.A. 2), andNL.R.B. v.Jamestown Sterling Corp., TIDELANDS MARINE SERVICE, INC.319the original hearing closed, the only witness whose pretrial statement to the Board'sfield examiner was produced was Herman Jackson, the General Counsel havingproduced it in deference to my opinion, somewhat emphatically given, that a foun-dation for its production had been established on his cross-examination.As stated, after the hearing closed, on the strength of the supervening decisioninRa-Rich Manufacturing Corporation,121NLRB 700, I initiated steps culminat-ing an a reopened hearing for the purpose of permitting further cross-examinationof 10 named witnesses in the light of their pretrial statements.Five of these (0. L.Reams, Charles Dunn, James Gautreau, Trout Felker, and Robert Farrar) ap-peared and underwent further cross-examination.Five did not appear.CurtisStewart,George Jacobus, James Demarco, and Jerome Gaspard were either un-available or could not be located.The fifth was Jackson, whose pretrial statementto the Board's agent, as I have stated, was produced at the original hearing, andhe was questioned concerning it in the course of a lengthy and searching cross-examination.I included him in the order of reopening because it appeared thattheRegional Office had a still earlier statement of his, which had been madeto a notary, warranting comparison with his testimony and his statement to theBoard agent. Jackson, apparently, had "had it," for he did not respond to thesubpena to appear at the reopened hearing.Additionally, although not named inthe order of reopening, there was Benny Raynor, who was killed on duty shortlyafter he testified in the original hearingSince the right to cross-examination is a fundamental one, if the result of theunavailability or nonappearance of the absent five and the deceased Raynor atthe reopened hearing was to have deprived Respondent of that right, I would havefelt obliged to strike the testimony of the missing persons.However, the test ofwhether the right has been accorded or denied is not a mechanical one, but turnson whether there has been a "full and fair" exercise of that right in the giveninstance.See 98 Corpus Juris Secundum, Witnesses §§ 362,et seq.Since the most important of these witnesses was Jackson, I turn to him first.His direct testimony took less than a day (a part of the afternoon of the firstand the morning of the second day of hearing) and consumed 85 pagesHiscross-examination consumed more than a day and a half extending over 237 pagesof transcript, in the course of which, as noted, his pretrial statement to the Board'sfield examiner was produced and he was examined extensively on it. It was asfull and searching and, I can say, as effective, a cross-examination as I have wit-nessed, and it was followed by another half-day of redirect and re-cross-examina-tion.As the memorandum on my amended order of reopening indicates, the de-cision as to whether to have Jackson recalled after this grueling ordeal was promptedby the existence of the earlier pretrial statement, which I had not seen, and whichI thought could be a useful basis of comparison with his other statement andwith his testimony.The earlier statement is now in the record and, so far as ap-pears, contains nothing which is calculated to illumine further the issue of credu-bility, and Respondent points to none. Indeed, the decision I have reached con-cerning his credibility and that of Reams, who did appear at the reopened hearing,can fairly be said to eliminate any conceivable disadvantage to Respondent in hisfailure to be present at the reopened hearing, and I am satisfied there is none.On the contrary, I am satisfied that there was a full and fair cross-examinationof Jackson in every substantive sense of the term.The unlocated witnesses and ,the deceased Raynor can be grouped together.Allof them were cross-examined at the original hearing searchingly and fully 32Re-211 F. 2d 725 (C A 2)The General Counsel appealed that ruling and the Board, May 2,1958, sustained him on the authority of itsGreat A c• Pdecision.321 would hardly deem the number of transcript pages conclusive of such an issue,but neither can one fall to be impressed with the consistent length of the cross-examinationof each of these witnesses in relation to the direct.The number of transcript pages forthese witnesses is as follows:WitnessDirectCrossRedirectIRe-CrossCurtis Stewart --_---------------------------------------2228Benny Raynor------------------------------------------1435Jerome Gaspard---------------------------------------131212James Demarco-- -------------------------- -----------5914George Jacobus-----------------------------------------1515 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondentdid not have the pretrialstatementof these witnesses then, but at thereopenedhearing, they were produced and placed on the record.As I ruled atthe hearing, they are not in evidence as probative of their contents (seesupra,footnote 4).Also, they are not in evidence as corroborative of their testimonyat the hearing.33They are in evidence for impeachment purposes only-to giveRespondent the opportunity to point to variances from or contradictions with theirtestimony impairing their credibilityRespondent has not pointed out any. Ifithad done so, the burden of the absence of the witness to explain the contradic-tionswould have been on the General Counsel as the party who produced thewitnesses and relied on them.The aboveseems to meto be the reasonable middle ground between the two ex-tremes of leaving the testimony of these witnesses completely unaffected by possiblevariances or contradictions in the pretrial statements on the one hand, and totallydeleting the testimony on the other. Indeed, although, as I have ruled, the priorconsistentstatementscannot, in the circumstances, be used as corroborative of awitness'testimony(supra,footnote 33), nevertheless, insofar as the pretrialstatements are free of material variance from or inconsistency with the testimony,they have a legitimate bearing on whether the right of cross-examinationhas been"fully and fairly exercised,"34 in the sensenecessary to avoid the Draconic step ofnullifying the many days of testimony on both direct and cross-examinations givenby the witnesses.To that extent, the comparison of the pretrial statements with thetestimony is entirely proper for its bearing on whether further cross-examinationwould be likely to have altered the present state of the testimony.We have thatquestion here in a different posture from that which existed at the time I issuedthe amended order of reopening.At that time, I overruled the General Counsel'sproposal that the reopening of the hearing be conditioned on the Respondent'sassumingthe responsibility of producing the witness and showing in advance a con-tradiction between the pretrial statement and the testimony. In so doing, I statedthat we must view the matter then underconsideraionas if the winesses were stillunder cross-examination, btu I expressly left open the kind of issue confronting usnow, where the unavailability of certainwitnessesis an existing reality.This posesthe question of whether there is a fair and rational mean between the two extremesof ignoring the statements on the one hand and erasing their testimony on the other.For the reasons stated, I am convincedwe need notgrasp either nettle.After carefulconsideration, I am firmly of the conviction that Respondent's right of cross-examination was fully and fairly exercisedin respect to all witnesses.The testimonywill remainin the record.The weight hinges upon all the applicable criteria suchas consistency of the testimony within itself and with any out-of-courtstatementsof the witness, consistency with the established external context, the demeanor andgeneral impressionof candor conveyed, etc.My appraisal of the credibility of thesewitnesses,as with allwitnesses,has been based upon a combination of all of thesefactors.IV.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, it willbe recommended that it cease and desist from them and take certain affirmative stepsto effectuate the policies of the Act.It has been found that certain employees were discriminatively discharged or nottaken back on certain dates. James Gautreau is to be made whole for the periodfrom April 6 to May 14, and Philip Wagner from May 17 to 21, 1956, the later datein each case being when Respondent respectively took them back. The other sevenare to be made whole for the period ending April 13, 1957, when, so far as appears,Humble Oil took over the servicing of its rigs and this operation of Respondentceased.The commencement dates, all in 1956, will be: Charles G. Dunn and JohnP.Murphy, May 15; Curtis Stewart, July 5; Percy Kennedy, June 30; JeromeGaspard, July 18; Trout Felker, July 27; and John Murry, November 30.35While Respondent still renders limited service to Humble Oil through a corps ofseven mechanics stationed at Grand Isle, they are, as E. A. Adams put it, "strictlyhot shot" and were not in the bargaining unit embracing the class of employees hereinvolved.The requirement of reinstatement will therefore be made contingent onRespondent'sresumingthe operations in the tidelands area which entailed the em-13 See 58 American Jurisprudence, "Witnesses," at sections 828, 829At the hearing,this issue was left openI am satisfied that the weight, and better, authority is againstwising prior consistent statements as corroborative, except under special circumstances,which are not present here84Cossack v.US,63 F 2d 511 (CA. 9).11The formula of F.W. Woolworth Company,90 NLRB 289, should be employed TIDELANDS MARINE SERVICE, INC.321ployment of the class of persons here involved(cranemen,enginemen,A.B.'s, deck-hands).Immediately upon thus resuming operations,Respondent shall offer rein-statement to Dunn,Murphy, Stewart,Gaspard, Kennedy, Felker,andMurry, totheir former or substantially equivalent positions,without loss of seniority or otherrights and privileges(The Chase National Bank of the City of New York, San Juan,Puerto Rico, Branch,65 NLRB 827, 829),and in the event of failure to do so, shallmake them whole for resulting pay losses from date of resumption to date of offer 36Since, by reason of cessation of operations,Respondent cannot now reach theworking force here involved through the usual medium of posting of notices, anothermethod must be used. It appears that Respondent used the New Orleans TimesPicayune for recruiting purposes.It will be recommended that a notice be publishedin New Orleans Times Picayune 1 day during each of 2 successive weeks immediatelyafter this report, and in the event of resumption of operations, 1 day for each of the2 weeks during the preparatory period immediately preceding actual operations.Also, upon such resumption, the notice will undergo the usual 60-day posting 37Because of the pervasive hostility to self-organization underlying the practicesfound,a broad order,in the language of Section 8(a)(1) will be recommended inorder to insure the "benefits of prevention and prophylaxis"38against commissionof future transgressions.39Upon the foregoing findings and the entire record, I hereby make the following:CONCLUSIONS OF LAW1.By discriminating in respect to the hire and tenure of employees for the pur-pose of discouraging membership in the Union,Respondent has engaged in and isengagingin unfair labor practices within the meaning of Section8(a) (3) of the Act.2. By interfering with, restraining,and coercing employees in the exercise of theirrights asguaranteed in Section7 of the Actin the above manner,and through theinterrogation of employees and applicants concerning the union affiliation and atti-tudes of themselves and fellow employees,threatening to be rid of employees whosupport theUnion and conveyingthattheir identities are known,and instructingsupervisors to discriminate against or devise pretexts for getting rid of employeesbecause of their support, sympathy,or affiliationwithsaidUnion, and personallysoliciting employees to vote against the Union during an election actually in process,Respondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8(a) (1),of the Act.3.The aboveunfair labor practices affect commerce within the meaning of Sec-tion 2(6) and(7) of the Act.[Recommendations omitted from publication.]' Respondent asks to keep the case open pending the determination of the "suitability"of certain complainants for reemployment on the basis of data suppliedby the FBI. Allof these have been rendered academic because their cases have beendismissedHowever,Respondent has information that one,John Patrick Murphy,was arrested in 1950 on sus-picion of having embezzled"several hundred thousand dollars from Sherman Laboratories."Respondent is not sure it Isthe John P Murphy of this case and asksto keep the matteropen until we know.Whether the large-scale financial manipulatorsuspectof 1950 woundup as a maintenance man for Respondent In 1950has intriguing facets, which,unhappilyto our human curiosity,are not relevant to this already long-protracted proceeding.Therequest will be denieda7 Such affirmative action as shall already havebeen takenmay be denoted by theappropriate tense31Hutcheson,"Judging as Administration, Administration as Judging,"21 Texas LawRev. (1942), 1, 6'*N L R B. v. CheneyCalifornia Lumber Company,327 U S. 385SUPPLEMENTAL INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis ishopefully the last lap in a proceeding in which the hearings,begun in thespring of 1958,concerned alleged violations occurring in 1956.The Intermediate Report was issued June 151, 1959. It had been based on a recorddeveloped during a hearing conducted in New Orleans from April 15 to June 26,1958 (the "main"hearing),and a supplemental hearing from November 18 to 20,1958 (the "first"or the"pre-remand" supplemental hearing).On January 20, 1960,the Board issued its order reopening the record and remanding the case for further 322DECISIONSOh NATIONALLABOR RELATIONS BOARDhearing.'This hearing on the remand was held in New Orleans on November 24and 25, 1961, in Jackson, Mississippi, on November 26, 1961, and again in NewOrleans on January 30, 1962, and might be termed the "second" or the "post-remand"supplemental hearing.The Record on Which This Supplemental Intermediate Report Is BasedThe situation giving rise to the Board's remand and, indeed, earlier to thesupplemental hearing of November 1958, which preceded the Intermediate Report,was the modification of the Board's doctrine governing the requirement for the produc-tion of pretrial statements of the General Counsel's witnesses.This occurred afterthe main or original hearing had closed.During that hearing, Respondent, after theend of the direct examination of 11 of the 16 witnesses called by the GeneralCounsel, demanded the production of their pretrial statements for use on cross-examination.The General Counsel refused, relying on the section of the Board'sRules as then phrased, which,inter alta,shielded the General Counsel's files fromoutside scrutiny, except upon his writtenconsent.Respondent contended that thisRule was superseded by the doctrine of the Supreme Court inJencks,2which uphelda defendant's right to the pretrial statements of the witnesses put on by the prosecu-tion, for use on cross-examination, and moved that I direct the production of thesedocuments.The matter was then controlled by the Board's decision inThe GreacAtlantic and Pacific Tea Company, National BakeryDivision, 118 NLRB 1280,holding that the doctrine ofJencks,which wasa criminalproceeding, did not applyto a proceeding before an administrative agency, and hence that the section of itsRules previously cited still controlled.Deferring toGreat A& P, I held Respondentwas not entitled to the pretrial statements as a matter of right and denied the motionsto direct production of these documents on that basis,leaving openthe rightto renewthe demand upon laying a further foundation therefor.3On August 28, 1958, the Board came down withRa-Rich Manufacturing Corpora-tion,121 NLRB 700, which, overrulingA& P, held theJencksdoctrine to be applica-ble and hence that a party, on proper demand, is entitled, for use on cross-examination,to the pretrial statements of witnesses for the General Counsel after completion oftheir direct examinations.On September 3, 1958, I wrote the parties calling attentiontoRa-Rich,and directed the General Counsel to make available to Respondent allpretrial statements which it had unsuccessfully demanded at the hearing.Respond-ent was asked to notify me which witnesses it wanted recalled for further cross-examination in the light of their statements.The General Counsel showed Respond-ent the pretrial statements of all 16 witnesses, without regard to whether theirpretrial statements had been requested at the original hearing 4Respondent then1126 NLRB 2612 Jencks v United States,353 US 657.3I indicated that I would direct their production in the exercise of my discretion wherea specific "necessity" therefor appeared in any given instanceDuring the later stagesof the cross-examinations of the first three witnesses in the case (0 L Reams, HermanJackson, and Trout Felker) I ruled that such a necessity had been shown and directedtheir production on the basis of classic doctrine precedingJencksand embodied in suchcases asNL.RB. v. Quest-Shop Mark Brassiere Co., Inc,185 F 2d 285 (CA 2), andN L.R B v Jamestown Sterling Corp ,211 F. 2d 725 (C.A. 2). The General Counsel filedan interlocutory appeal to the Board from this direction, and the Board, on May 2, 1958,sustained the appeal saying: "SeeThe Great Atlantic and Pacific TeaCompany,NationalBakery Division,118 NLRB 1280," without addressing itself to the validity of thedetermination that a specific foundation had been established in the given instances ongrounds apart fromJencks.Ultimately, and during a still later stage in the cross-examination of Jackson, I did pre-vail on the General Counsel to withdraw his resistance in respect to Jackson. The GeneralCounsel produced the pretrial statement Jackson had made to the Board's field examiner,which was then assumed to be the only pretrial statement made by himDevelopmentsafter close of the main hearing and in the wake of the Board's supervening decision inRa-RichManufacturing Corporation,121 NLRB 700, indicated that the various wit-nesses, including Jackson, had made earlier statements under private auspices (I e , theUnion's), which were turned over to the Board's agent and reconfirmed by them at aboutthe time they made the fuller statements with the Board's field examiner. Thus Jacksonremained, albeit to a lesser degree, in the same category as the other witnesses, whosepretrial statements were altogether withheld.'These were, in the order in which they testified* (1) 0 L. Reams, (2) HermanJackson, (3) Trout Felker, (4) Curtis Stewart, (5) James Gautreau, (6) Benny Raynor, TIDELANDS MARINE SERVICE, INC.323demanded further cross-examination of all but two of these witnesses, the two excep-tions being Raynor, who had meanwhile died, and Joseph Montgomery, whomRespondent had not cross-examined. I limited the further hearing to the 10 inthat group whose statements had been demanded, thus excluding Wagner, Kennedy,and Lee, whose statements had not been demanded, and Murry, in respect to whomRespondent had acquiesced in a substitute arrangement, whereby the substance ofhis pretrial statement had been put on the record and he was cross-examined in thelight thereof.At the first supplemental hearing, held in November 1958, five of the witnessesdirected to be produced (Reams, Dunn, Gautreau, Felker, and Farrar) appeared andwere cross-examined further.Of the five who did not appear, four (Stewart, Jacobus,Demarco, and Gaspard) could not then be located, and Jackson had failed to respondto a subpena.The Intermediate Report, issued June 15, 1959, was based on the main hearingand the November 1958 supplemental hearing. In that report, I treated the issueof whether the testimony of the witnesses who had not appeared for further cross-examination should be retained in the record or be stricken.Being of the viewthat there had nevertheless been a full and fair cross-examination of these witnesses, Iheld their testimony could be retained, albeit scrutinized closely as against theirpretrial statements, which were put into the record.On the record thus made, Idetermined that some portions of the General Counsel's complaint had been sustainedand others not; that Respondent had engaged in various violations of Section 8(a) (3)and (1), including discrimination against 9 of the 16 persons claimed to have beendiscriminated against, and recommended a remedy adapted to the conditions thenassumed to be prevailing.The General Counsel and Respondent filed exceptions.Respondent, in addition to the merits, challenged the Trial Examiner's proceduraldeterminations in the wake of Ra-Rich.In its Decision and Order of January 20, 1960, the Board did not reach the merits.It determined that the supplemental hearing of November 1958 should have extendedto 13 of the 14 witnesses whom Respondent had wanted produced for further examina-tion and that the scope of further cross-examination at that hearing had been undulylimited, thus requiring that further cross-examination be had of all 13, including the 5who had appeared at the November 1958 hearing and had undergone cross-examina-tion in the light of their pretrail statements. It held also that the testimony of suchwitnesses as are not produced for such further cross-examination, whatever the cause,is subject to being stricken.The Board accordingly remanded the case for further cross-examination of the 13 inquestion 5 and the rendition of a Supplemental Intermediate Report in the light of therecord thus made.At the post-remand hearing, held October 24 to 27, 1961 andJanuary 30, 1962, further cross-examination was held of 7 of the 13 witnesses namedin the Board's remand 6 The six who did not appear are named below.7 Pursuant tothe terms of the remand the testimony of the six named in footnote 7 and of thedeceased Raynor is stricken.The record thus consists of all of the testimony of theremaining nine of the witnesses for the General Counsel who are named in footnote 4.8It includes also the testimony of the 16 witnesses put on by the Respondent.The entire record as thus constituted, consisting of the matters developed at thepostremand hearing,9 as well as during all the stages preceding it, has been carefullyexamined anew and subjected to a new appraisalThis has been facilitated in largepart by the fact that despite the intervening years, the case has remained rather freshin the Trial Examiner's memory.Upon the record and my observations of the witness, as thus indicated, I herebysupplement and modify my original Intermediate Report in respect to the following:(7)CharlesDunn, (8) Jerome Gaspard,(9)James Demarco,(10)Robert Farrar,(11) Joseph Montgomery,(12)PhillipWagner,(13)Percy Kennedy,(14)Vergil Lee,(15) John Murry,and (16) George Jacobus5These are all persons named in footnote 4, above,except Montgomery, the deceasedRaynor,and Murry.9These were:Jackson, Felker,Gautreau,Dunn, Gaspard,Kennedy,and WagnerFelkerwas examined at the veterans hospital in Jackson,Mississippi,on October 26, 19617Reams,Farrar, Lee,Demarco, Stewart,and Jacobus,the last named having mean-while died9Jackson,Felker,Gautreau,Dunn,Gaspard,Montgomery,Wagner,Kennedy,and Murry.6 The record of which was corrected on notice to the parties681-492-63-vol. 140-22 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTParts I and II of the original report, relating to commerce findings and the ChargingParty's status as a labor organization, are reaffirmed.III.THE UNFAIR LABOR PRACTICESA. The organizational campaign and the conduct preceding the election1.Occurrences during the campaign of NMU, preceding that oftheCharging UnionThe findings are reaffirmed except that the discussion of the testimony of Vergil Lee,implicating Captain Cowan in an alleged promise of a wage raise, though not creditedby me in the original report, is, under the terms of the remand, stricken altogether.2.Preelection conduct during campaign of Charging Partya. Interrogation of employeesThe finding of interrogation of Vergil Lee by Captain Cowan is stricken for thereasons previously given.The remaining findings are reaffirmedCharles G. Dunn and James C. Gautreautestified at the main hearing and at both supplemental hearings.These witnesses, nowundergoing cross-examination for a third time, the last two being in the light of thepretrial statements, were most impressive in their directness and candor.Each re-flectedmore than ever the qualities of reliability and stability which, in many ways,set them apart from the common run of the persons hired in that operation.Theirtestimony, with allowance for a variance on a minor point by Dunn, was impressivelyconsistent and confirmed my confidence in their veracity.The findings concerningCowan's conversations with them are reaffirmed.b.The discharge of lames C. GautreauThe findings are reaffirmed.B. The conduct after the election1.The Respondent's reaction to the results of the election and Cowan's expressionof retaliatory intent toward the supporters of the UnionThe testimonies of Benny Raynor and George Jacobus having been stricken, so tooare the findings of the separate conversations held with each of them by CaptainCowan.While Reams' testimony has been stricken, the record retains Cowan's testimony,inwhich he admitted that he had instructed Reams to find a stratagem for gettingrid of De Lapouyade on a pretext which would mask what Cowan asserted was thetrue reason.Cowan admitted to having given like instructions to Supervisor Jack-son in respect to Stewart and to Supervisor Hatfield in respect to Wagner.ByCowan's admission, it was he who initiated the suggestion of resort to deceptive de-vices for getting rid of employees.Based upon this and the generally unreliablecharacter of Cowan's testimony on controversial issues, I had, in the original report,credited Reams' and Jackson's testimony that Cowan had instructed them to getrid of the union supporters on their vessels on some pretext.Although I found this was the motivation that Cowan had instilled in Reams inrespect to the men on his vessel, I nevertheless, in the original report, found againstthe General Counsel in respect to the three discharges accomplished by Reams (DeLapouyade, Farrar, and LeDuc).This was based on the fact that despite the pre-existing motivation inhering in Cowan's instructions to, Reams, the evidence did notestablish that the discharges of these three persons had been in effectuation ofCowan's instructions.The corrupting influence of Cowan on Reams carried overto the point where the former used Cowan's instructions to advance an interest ofhis own, he having collusively arranged with Farrar and LeDuc for their discharges.The result was so to discredit Reams that I could not rely on his version of how heeffectuated the discharge of De Lapouyade, and since the latter never testified, andthere was no other testimony concerning the manner in which the discharge wasbrought about, there was an insufficiency of proof that the antiunion motive forCowan's instructions to Reams carried over into the manner in which Reams laterterminated De Lapouyade. TIDELANDS MARINE SERVICE,INC.325The result of striking Reams' testimony is to eliminate the following two findings:(a) that Cowan told Reams that there were 53 men who voted for the Union whowere to begottenrid of, and (b) that after Reams discharged De Lapouyade, Cowanalso was after him to discharge Farrar.Not stricken, however, is the finding thatCowan had instructed Reams to discharge De Lapouyade on a pretext, and that afterReams did so Cowan praised him for it. These findings are based not on the testi-mony of Reams but of Cowan, who admitted to having given the instruction to usethe stratagem and to having praised Reams for excusing it, albeit for a hidden rea-son other than De Lapouyade's known union support.Cowan's admission to havinggiven like instructions to Supervisors Jackson and Hatfield in respect to Stewart andWagner, respectively, bears upon his general character, and is an element consideredin evaluating his testimony concerning controverted mattersAs between Dunn, whotestified that Cowan, in response to Dunn's request for time off during the hotweather, told him "there are fifty three of you so and so fellows that are not goodcompany men, and I will get my revenge and you can go right now if you want to,"and Cowan, who denied it, there is hardly any issue as to who was telling the truth.The finding that Cowan made the statement to him as testified to by Dunn isreaffirmed.The above, taken in connection with Cowan's own admissions, are factors inevaluating Jackson's testimony as against Cowan's. I have had another chance toobserve Jackson and have reread his testimony.My conclusion that he should becredited on controversial matters only when corroborated was a rule of cautionapplied on the basis of his shabby performance in his testimony concerning hisinterview with Attorney Brown.Despite this, it must, inall fairness,be said thathis testimony concerning Cowan's instruction to him not only stood impressivelytogether, but was confirmedin all essentialparticulars by Cowan himself in respectto the discharges of Dunn, Murphy, and Stewart, and even more impressively bySupervisor Hemphill, whom Cowan sent down for the specific purpose of getting ridof Stewart after Jackson reported to Cowan that Stewart had been highly circum-spect and had given him no reason, in the form of even a pretext, to discharge him.Also considered are Cowan's interrogationof Murry,as wellasKennedy and afellow applicant, the findingsconcerningwhich are hereby reaffirmed.The findingsconcerning Cowan's statements and instructions to Jackson are reaffirmed.2.The discharges on theST-6,Jackson's vessela.The instructions concerning specifically named union supporters on the "ST-6"For reasons previously stated, the findings concerning Cowan's instructions toJackson are reaffirmed.b.The discharges of Dunn and MurphyFor likereasons,the findingsin respectto them are reaffirmed.c.Thealleged discriminatory dischargeof Virgil SchrageThe finding based on the insufficiency of the evidence is reaffirmed.As in the caseof De Lapouyade, who had been discharged by Reams, Jackson's version of howhe effectuated ,the discharge of Schrage did not establish that it was in execution ofCowan's general instructions as found.d.The discharge of CurtisR. StewartThe testimony of Stewart has been stricken pursuant to thetermsof the remandSo too, for the same reason, is the finding, based on Raynor's stricken testimony, con-cerning Cowan's conversation with Raynor and Hassell Daws in regard to Stewart,and of the conversation between Raynor and Supervisor Hemphill after the latterdischarged Stewart.Also strickenisDemarco's testimony that Cowan sent him totheST-6before the election to "talk it up with the boys" and had specifically askedhim about what Stewart hadbeensaying about the Union.These are minor aspects of the totality of the evidence rather formidably mani-festing the antiunion motivation for the discharge of Stewart.As earlier indicated,Cowan, who admittedly gave the instructions to find a "way" to get rid of Stewart,and Supervisor Hemphill, who executed Cowan'smission todo so, impressively con-firmed Jackson's testimony on all points.So much so that even were Jackson's testi-mony to be omitted, the testimony of Cowan and Hemphill independently serves todemonstrate that Stewart was discharged because of his union leadership.Taken in 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDconnection with Jackson's testimony, and the other corroborative elements recited inthe original report, the ultimate conclusion of discriminatory intent is inescapable.The finding that Stewart was discriminatorily discharged in violation of Section8(a)(3) and (1) is reaffirmed.3.The discharge of Phillip R. Wagner on theST-1This is another person admitted by Cowan to have been singled out for dis-charge,with attendant instructions to the supervisor to do so for some reasonother than the actual motivation.Supervisor Hatfield, in getting rid of Wagner,protested to him that this was not his doing but Cowan's.Cowan's own testimonyconfirms that his rescission of Hatfield's action a few days later was not basedupon any repudiation of its purpose but upon the ineptness of its execution: thereason given by Hatfield for the discharge was too insubstantial to stand scrutiny,and so he rescinded the action as a "mistake."The issue is the same as in Stewart's case: what was the reason for Cowan'sadmitted desire to be rid of Wagner and for his admitted instructions to resortto a deceptive device for doing so?The probabilities, considered in connectionwith Cowan's manifest purpose in getting rid of all union supporters, point tothe conclusion that the motivation which Cowan was seeking to hide by the stratagemwas not Wagner's untidiness but his active support of the Union.The findingsin respect to Wagner are reaffirmed.4.The discharges on theST-2by Supervisor ReamsFor the reasons stated in the original Intermediate Report, as amplified in anearlier part of this Supplemental Report, I reaffirm the finding that the GeneralCounsel has not established his case in respect to the discharges of De Lapouyade,Farrar, and LeDuc.To clear up any misunderstanding: in finding that Reams hadarranged the discharges of Farrar and LeDuc collusively with them, I do not wishto be understood as suggesting that Cowan was theinnocenttarget of a conspiracy.There was indeed collusion between Reams and these two dischargees, as I havefound.But it was a backfiring of the very corruption to which Cowan ad-mitted in instructing Reams to use a deceptive device in getting rid of an em-ployee.Reams turned out to be a more apt pupil than Cowan had counted on,and used corrupt devices to advance not Cowan's purposes but his own.Theresultwas not only to destroy the cases of Farrar and LeDuc, who were in col-lusionwith Reams, but also to leave De Lapouyade's case bereft of sufficientevidence that his discharge was in execution of the discriminatory motive whichI have found existed. In that connection, I have considered Cowan's admissionthatwhen Reams informed him of De Lapouyade's discharge, he expressed hisgratification over it.However, I do not deem this sufficient to meet the GeneralCounsel's affirmative burden.Accordingly, I adhere to my original finding thatDe Lapouyade's case was not made out by the requisite preponderance of theevidence.5.The layup of theST-4and the layoff and failure to recall membersof its crewFelker, Gaspard, and Kennedy underwent cross-examination at the remand hear-ing, Felker now for the third time, the last, as stated, being at the veterans hos-pital.The effect is to leave intact the ultimate finding as stated in the concludingsentence of the section.ioAs to the evidentiary findings, they too stand except those relating to the twoconversationswith the now deceased Jacobus, which are stricken.The back-ground finding of Cowan's reference to the 53 who voted for the Union is modi-fied to conform with Cowan's statement to Dunn, rather than to the deceasedRaynor, whose testimony has been stricken.Upon a rereading of the original testimony and reading of the new, one ismore than ever struck by the incredible explanations for the incredibly unbrokenseries of coincidences attending this ill-fated crew, beginning with the failure tofollow the usual practice, testified to by Respondent's own witness, Saucier, ofputting the crew of a laid-up vessel "somewhere else," to the alleged unavailability10Kennedy was confused as to the sequence between hisinquiriesof Cowan and certainof his pretrial statements, but there is still hardly any question of who, as between himand Cowan, gave the truthful version of the conversations between them as recited in theoriginal report. TIDELANDS MARINE SERVICE, INC.327of jobs for any crewmember who called to inquire fora job, and the alleged avail-ability of jobs, when a crewmember happened not to call.Taken as a whole,one can hardly escape the conviction that Cowan's explanations were a tissue offabrications.Under established doctrine, this betrays a purpose to conceal thetrue reason for the adverse action taken against the men, and considered in thelight of Cowan's manifest interest and purpose, constitutes additional and mde-dependent evidence of discriminatory intent.C. Concluding findingsThese are modified in accordance with the modifications of the evidentiary find-ings, previously stated.Thus the findings of coercive interrogations of Murry,Gautreau, Kennedy, and a fellow applicant stand.Those relating to Lee, Jacobus,and Demarco are stricken.The finding of Cowan's expression of retaliatory in-tent toward the 53 men who voted for ,the Union, as made to Dunn, stands. Thatmade in the conversation testified to by the deceased Raynor is stricken, includ-ingCowan's statement to Raynor that he knew who the 53 men were.Thefindings of Cowan's personal solicitation of the votes of Dunn and Murry stand.That relating to Jacobus is stricken.The findings relating to Cowan's instruc-tions to Supervisor Jackson to get rid of known union supporters on a pretextstand.So, too, do the same findings stand concerning Cowan's instruction toSupervisors Hatfield and Hemphill to find a way to get rid of Wagner and Stewart,respectively.Whether Cowan specifically imparted to the latter two his antiunionmotivation, his instruction to them to employ deceptive devices in getting rid ofthe employees they discharged was an enlistment of their aid in pursuit of an il-legal purpose, which was accomplished.N. THE REMEDYThe original remedy provided for backpay without reinstatement to Gautreauand Wagner for the periods between their discriminatory discharges and their re-employment.For the remaining seven," a cutoff date of April 13, 1957, hadbeen provided, with revival in .the event of failure to offer them reinstatement uponresumption by Respondent of operations in the Tideland area in the Gulf ofMexico.This was based upon the assumption that except for a corps of mechanicsstationed at Grand Isle to render special services to Humble Oil, of a kind whichRespondent said the seven discriminatees in question were unequipped to render,Respondent had wholly ceased operations, and that until these operations wereresumed there were no jobs for any of these seven.Developments at the remand hearing indicate that the assumption may havebeen premature and that its content should have been left, in the usual manner,for determination at the compliance stage on the basis of evidence.Thus, despitethe asserted nonresumption of operations, Respondent has stated that it has offeredthese seven jobs at Grand Isle.Although I excluded the letters themselves asbeing premature insofar as they were intended to show compliance with the remedialreinstatement requirement, the assertion that there were jobs available for themopens a line of inquiry as to when, in fact, such jobs, or any other jobs, becameavailable for any of them, their equivalence to the old, etc.Under these cir-cumstances, it would seem appropriate that the remedy be phrased in the conven-tional terms-leaving the matter of availability or nonavailability of positions forthem from the time of the discrimination for determination at the compliancestage on the basis of a record.Nothing in the remedy is intended to award backpay to these persons for periodsduring which, even if there had been no discrimination against them, they wouldnot normally have been employed. It simply means that in place of the assumptionof unavailability of jobs after April 13, 1957, as made in the original remedy, thematter is left open for determination at the compliance stage after the issue ofliability itself is finally disposed of.The Recommended Order embraces the understanding that "whatever the Re-spondent has already done toward compliance with the [Recommended Order] willnot be required to be redone and only such things, if any, as have been left undonewill be required to be done."(N.L.R.B.v.Davis,et al., d/bla Davis Lumber Com-pany, Inc.,172 F. 2d 225 (C.A. 5) ), with the issue of whether Respondent has doneor left them undone kept open for resolution at the compliance stage.Also left open for the compliance stage is the question of whether even if the offersshould be determined not to have met the "full reinstatement," test of the convene"Dunn,Murphy,Stewart,Kennedy,Gaspard,Felker,Murry. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDtional 8(a) (3) remedy in a manner operating to cut off the running of the backpayperiod, the men were not thereby in any event given an opportunity to reduce theirpay losses.This calls into play such questions as the good faith of the offers, thereasonableness for the refusal of the offerees to avail themselves thereof, etc., whichagain should be determined on a record specifically dealing with the subject.Theseare all matters which should await the compliance stage after ultimate disposition ofthe basic issue of the liability itself.The dates of the commencement of the backpay liability, all in 1956, remain asbefore-Dunn and Murphy from May 15; Stewart from July 5; Kennedy fromJune 30; Gaspard from July 18; Felker from July 27; Murry from November 30.The backpay periods for Gautreau and Wagner remain, as before, from April 6toMay 14, and May 17 to 21, respectively.Wagner, at the hearing on remand,spoke of his having been "entitled to two days off" during that 4-day period. It isnot clear whether he would have taken that time off even if he had not been dis-charged.This too is a matter to be considered on compliance.Backpay is to be computed in accordance with the formula of F. W.WoolworthCompany,90 NLRB 289.Reinstatement is to be offered in accordance with the principle enunciated inTheChase National Bank of the City of New York, San Juan, Puerto Rico, Branch,63NLRB 656. If jobs on such basis are presently unavailable for some or all of thediscriminatees for nondiscriminatory reasons, they shall be placed on a preferentialhiring list in the manner enunciated inThe Jefferson Company, Inc.,110 NLRB757, 761, andClayton E. Smith and Willard Smith d/bla Clayton-Willard Sales,126 NLRB 1325, 1328.The broad cease-and-desist requirement remains in effect for the reasons originallystated.CONCLUSIONS OF LAWConclusions of Law Nos. 1 and 3 remain unchanged.No. 2 is modified by striking"and conveying that their identities are known."Upon all the findings and conclusions in the Intermediate Report, as modified bythisSupplemental Intermediate Report, and upon the entire record of this case,the Trial Examiner, pursuant to Section 10(c) of the Act, hereby issues the following:RECOMMENDED ORDERTidelands Marine Service, Inc., its agents, officers, successors, and assigns, shall:1.Cease and desist from:(a) Discouraging membership in Seafarers' International Union of North America,Atlantic and Gulf Districts, AFL-CIO, or any other labor organization, by dis-charging, laying off, or refusing to recall or otherwise discriminating against anyemployee because of his support of, sympathy, or affiliation with such labororganization.(b) Coercively interrogating employees or applicants for employment concerningthe union affiliation or sympathies of themselves or fellow employees; threateningthat those who have voted for the above Union or any other labor organization willbe discharged; soliciting employees' votes during an election; and instructing super-visors to discriminate against or to devise pretexts for getting rid of employeesbecause of their support of, sympathy, or affiliation with said Union, or any otherlabor organization.(c) In any other manner interfering with, restraining, or coercing employees inthe exercise of the right to self-organization, to form, join, or assist said Unionor any other labor organization, and to engage in or to refrain from engaging inconcerted activities, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which it is found will effectuate thepolicies of the Act:(a)Make whole James C. Gautreau and Phillip R. Wagner in the manner setforth in the section of this supplemental Intermediate Report entitled "The Remedy."(b) Offer to the persons named below immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice to their seniority orother rights and privileges, or, if such positions are presently unavailable, placethem on a preferential hiring list for the filling of future vacancies; and make themwhole for any loss of pay suffered as a result of the discrimination against themfrom the respective dates of discrimination, as found, to the offer of reinstatementor placement upon a preferential hiring list, as the case may be, in the manner setforth in the remedy section of this Supplemental Intermediate Report.The persons TIDELANDS MARINE SERVICE,INC.329are:Charles G. Dunn, John P. Murphy, Curtis Stewart, Jerome Gaspard, TroutFelker, Percy Kennedy, and John Murry.(c)Preserve and upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, record of operations and their durations, andany and all other data relevant to or bearing upon compliance with (a) and (b)above.(d) Post and publish the attached notice marked "Appendix." 12Copies, to befurnished by the Regional Director for the Fifteenth Reigon, shall be duly signedby Respondent's representative. Immediately thereafter, the same shall be publishedin the New Orleans Times Picayune for 1 day during each of 2 successive weeks.Respondent shall post and maintain such notice for 60 consecutive days in con-spicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insure that these noticesare not altered, defaced, or covered by other material(e)Notify the Regional Director for the Fifteenth Region, in writing, within 20days from the receipt of this Recommended Order, what steps it has taken tocomply with its provisions.i3IT IS FURTHER ORDERED that in respect to any alleged violations not herein foundto have occurred, the complaint be dismissed.12 In the event that thisRecommendedOrder be adopted by the Board, the words "A De-cision andOrder" shall be substituted for the words "The Recommendations of a TrialExaminer"in the noticeIn the further event that the Board's Order be enforced by adecree ofa United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order "131n the eventthat thisRecommendedOrder be adopted by the Board, this provisionshall be modifiedto read: "Notifysaid RegionalDirector, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, you are notified that:WE WILL NOT discharge, lay off, refuse to take back, or otherwise discriminateagainst any employee because of his support of, sympathy, or affiliation withSeafarers'InternationalUnion of North America, Atlantic and Gulf Districts,AFL-CIO, or any other labor organization.WE WILL NOT coercively question any employees or applicants for employ-ment concerningthe sympathy or affiliation of themselves or any other employeewith the above Union or any other labor organization; threaten to discharge orotherwise discriminate against any employees because of their support of, sym-pathy, or affiliation with the Union, or any other labor organization; personallysolicit the votes of employees during an election actually in process, or instructany of our supervisors to discriminate against or to devise pretexts for gettingrid of any employee because of support of, sympathy, or affiliation with theabove Union, or any other labor organization.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to form, join, or assistthe above Union or any other labor organization, or engage in or refrain fromengaging in concerted activities, all as guaranteed in Section 7 of the NationalLabor Relations Act.WE WILL offer to Charles G. Dunn, John P. Murphy, Curtis Stewart, JeromeGaspard, Trout Felker, Percy Kennedy, and John Murry immediate and fullreinstatement to their former or substantially equivalent positions, without prej-udice to their seniority or other rights and privileges, or if such positions arepresently unavailable, place them on a preferential hiring list for the filling offuture vacancies; and WE WILL make each of them whole for any loss of paysuffered as a result of the discriminations against themWE WILL also make whole James C. Gautreau and Phillip R. Wagner for anyloss in pay by reason of the discrimination against them. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll of our employees are free to join or support the above Union or any other labororganization,or not to do so as they wish,except to the extent that this right couldbe affected by anycontract with a labor organization,made in conformity withSection 8(a) (3) of the Act, which conditions retention of employment on member-ship in a labor organization.TIDELANDSMARINE SERVICE, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, T 6024Federal Building,701 Loyola Avenue, New Orleans,Louisiana,Telephone No.529-2411,if they have questions concerning this notice or compliance with itsprovisions.Reserve Supply Corporation of L.I., Inc.andLocal 1205,affili-ated with the International Brotherhood of Teamsters,Chauf-feurs,Warehousemen&Helpers of America.Case No. 2-CA-8103.December 27, 1962DECISION AND ORDEROn April 3, 1962, Trial Examiner John C. Fischer issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Interme-diate Report.He also found that the Respondent had not engagedin other unfair labor practices alleged in the complaint and recom-mended that these allegations be dismissed.Thereafter, the Respond-ent, the General Counsel, and the Charging Union each filed exceptionsto the Intermediate Report with supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner with the following additions and modifications.1.We agree with the Trial Examiner that the Respondent violatedSection 8(a) (1) when Seaman, Respondent's general manager, askedAdams, the president of the Independent Union, whether it was truethat "the boys at Pine Aire have been talking to the Union" (Local1205, Teamsters) ; when Supervisor Berg threatened Vannoy that hemight be transferred to another warehouse 25 miles from his place140 NLRB No. 23.